  Exhibit 10.1   EXECUTION COPY   THIRD AMENDED AND RESTATED REVOLVING CREDIT
AND TERM LOAN AGREEMENT   Dated as of December 1, 2006   Among   HEALTHWAYS,
INC. as Borrower,   THE LENDERS FROM TIME TO TIME PARTY HERETO,   JPMORGAN CHASE
BANK, N.A. and FIFTH THIRD BANK, N.A. as Co-Syndication Agents,   U.S. BANK
NATIONAL ASSOCIATION REGIONS BANK as Co-Documentation Agents   and   SUNTRUST
BANK as Administrative Agent  

--------------------------------------------------------------------------------

  SUNTRUST ROBINSON HUMPHREY a Division of SunTrust Capital Markets, Inc. as
Joint Lead Arranger and Sole Bookrunner   J.P. MORGAN SECURITIES, INC., as Joint
Lead Arranger  






--------------------------------------------------------------------------------




TABLE OF CONTENTS                   Page       ARTICLE I DEFINITIONS;
CONSTRUCTION 1              SECTION 1.1   DEFINITIONS 1   SECTION 1.2  
CLASSIFICATIONS OF LOANS AND BORROWINGS 22   SECTION 1.3   ACCOUNTING TERMS AND
DETERMINATION 22   SECTION 1.4   TERMS GENERALLY 22           ARTICLE II AMOUNT
AND TERMS OF THE COMMITMENTS.. 8 23             SECTION 2.1   GENERAL
DESCRIPTION OF FACILITIES 23   SECTION 2.2   REVOLVING LOANS 23   SECTION 2.3  
PROCEDURE FOR REVOLVING BORROWINGS 23   SECTION 2.4   SWINGLINE COMMITMENT 24  
SECTION 2.5   PROCEDURE FOR SWINGLINE BORROWING; ETC 24   SECTION 2.6   TERM
LOAN COMMITMENTS 26   SECTION 2.7   INTENTIONALLY OMITTED 26   SECTION 2.8  
FUNDING OF BORROWINGS 26   SECTION 2.9   INTEREST ELECTIONS 27   SECTION 2.10  
OPTIONAL REDUCTION AND TERMINATION OF COMMITMENTS 28   SECTION 2.11   REPAYMENT
OF LOANS 28   SECTION 2.12   EVIDENCE OF INDEBTEDNESS 28   SECTION 2.13  
OPTIONAL AND MANDATORY PREPAYMENTS 29   SECTION 2.14   INTEREST ON LOANS 31  
SECTION 2.15   FEES 32   SECTION 2.16   COMPUTATION OF INTEREST AND FEES 33  
SECTION 2.17   INABILITY TO DETERMINE INTEREST RATES 33   SECTION 2.18  
ILLEGALITY 34   SECTION 2.19   INCREASED COSTS 34   SECTION 2.20   FUNDING
INDEMNITY 35   SECTION 2.21   TAXES 36   SECTION 2.22   PAYMENTS GENERALLY; PRO
RATA TREATMENT; SHARING OF SET-OFFS 37   SECTION 2.23   MITIGATION OF
OBLIGATIONS 39   SECTION 2.24   LETTERS OF CREDIT 39   SECTION 2.25   INCREASE
OF COMMITMENTS; ADDITIONAL LENDERS 43   SECTION 2.26   REPLACEMENT OF A LENDER
45           ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 46
            SECTION 3.1   CONDITIONS TO EFFECTIVENESS 46   SECTION 3.2   EACH
CREDIT EVENT 48   SECTION 3.3   DELIVERY OF DOCUMENTS 48           ARTICLE IV
REPRESENTATIONS AND WARRANTIES.. 8 48             SECTION 4.1   EXISTENCE; POWER
48   SECTION 4.2   ORGANIZATIONAL POWER; AUTHORIZATION 49   SECTION 4.3  
GOVERNMENTAL APPROVALS; NO CONFLICTS 49   SECTION 4.4   FINANCIAL STATEMENTS 49
  SECTION 4.5   LITIGATION AND ENVIRONMENTAL MATTERS 50   SECTION 4.6  
COMPLIANCE WITH LAWS AND AGREEMENTS 50   SECTION 4.7   INVESTMENT COMPANY ACT,
ETC 50   SECTION 4.8   TAXES 50   SECTION 4.9   MARGIN REGULATIONS 50   SECTION
4.10   ERISA 51   SECTION 4.11   OWNERSHIP OF PROPERTY 51




i

--------------------------------------------------------------------------------




  SECTION 4.12   DISCLOSURE 51   SECTION 4.13   LABOR RELATIONS 51   SECTION
4.14   SUBSIDIARIES 52   SECTION 4.15   AXIA ACQUISITION 52           ARTICLE V
AFFIRMATIVE COVENANTS.. 8 52             SECTION 5.1   FINANCIAL STATEMENTS AND
OTHER INFORMATION 52   SECTION 5.2   NOTICES OF MATERIAL EVENTS 53   SECTION 5.3
  EXISTENCE; CONDUCT OF BUSINESS 54   SECTION 5.4   COMPLIANCE WITH LAWS, ETC 54
  SECTION 5.5   PAYMENT OF OBLIGATIONS 54   SECTION 5.6   BOOKS AND RECORDS 54  
SECTION 5.7   VISITATION, INSPECTION, ETC 54   SECTION 5.8   MAINTENANCE OF
PROPERTIES; INSURANCE 55   SECTION 5.9   USE OF PROCEEDS AND LETTERS OF CREDIT
55   SECTION 5.10   ADDITIONAL SUBSIDIARIES 55   SECTION 5.11   ADDITIONAL
ASSETS 57   SECTION 5.12   POST-CLOSING COVENANT 57           FINANCIAL
COVENANTS 57             SECTION 6.1   RATIO OF CONSOLIDATED TOTAL FUNDED DEBT
TO CONSOLIDATED EBITDA 58   SECTION 6.2   FIXED CHARGE COVERAGE RATIO 58  
SECTION 6.3   CONSOLIDATED NET WORTH 58           ARTICLE VII NEGATIVE
COVENANTS.. 8 59             SECTION 7.1   INDEBTEDNESS 59   SECTION 7.2  
NEGATIVE PLEDGE 60   SECTION 7.3   FUNDAMENTAL CHANGES 61   SECTION 7.4  
INVESTMENTS, LOANS, ETC 61   SECTION 7.5   RESTRICTED PAYMENTS 62   SECTION 7.6
  SALE OF ASSETS 63   SECTION 7.7   TRANSACTIONS WITH AFFILIATES 63   SECTION
7.8   RESTRICTIVE AGREEMENTS 63   SECTION 7.9   SALE AND LEASEBACK TRANSACTIONS
64   SECTION 7.10   HEDGING AGREEMENTS 64   SECTION 7.11   STATUS OF
INCORPORATION AND FORMATION 64   SECTION 7.12   ACCOUNTING CHANGES 64   SECTION
7.13   PERMITTED SUBORDINATED DEBT 64           ARTICLE VIII EVENTS OF DEFAULT
65             SECTION 8.1   EVENTS OF DEFAULT 65   SECTION 8.2.   APPLICATION
OF PROCEEDS FROM COLLATERAL 68           ARTICLE IX THE ADMINISTRATIVE AGENT.. 8
69             SECTION 9.1   APPOINTMENT OF ADMINISTRATIVE AGENT 69   SECTION
9.2   NATURE OF DUTIES OF ADMINISTRATIVE AGENT 69   SECTION 9.3   LACK OF
RELIANCE ON THE ADMINISTRATIVE AGENT 70   SECTION 9.4   CERTAIN RIGHTS OF THE
ADMINISTRATIVE AGENT 70   SECTION 9.5   RELIANCE BY ADMINISTRATIVE AGENT 70  
SECTION 9.6   THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY 70   SECTION
9.7   SUCCESSOR ADMINISTRATIVE AGENT 71   SECTION 9.8   AUTHORIZATION TO EXECUTE
OTHER LOAN DOCUMENTS 71   SECTION 9.9   DOCUMENTATION AGENT; SYNDICATION AGENT
71           ARTICLE X MISCELLANEOUS.. 8 72             SECTION 10.1   NOTICES
72




ii

--------------------------------------------------------------------------------




  SECTION 10.2   WAIVER; AMENDMENTS 74   SECTION 10.3   EXPENSES;
INDEMNIFICATION 75   SECTION 10.4   SUCCESSORS AND ASSIGNS 77   SECTION 10.5  
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS 80   SECTION 10.6  
WAIVER OF JURY TRIAL 81   SECTION 10.7   RIGHT OF SETOFF 81   SECTION 10.8  
COUNTERPARTS; INTEGRATION 81   SECTION 10.9   SURVIVAL 82   SECTION 10.10  
SEVERABILITY 82   SECTION 10.11   CONFIDENTIALITY 82   SECTION 10.12   INTEREST
AND LOAN CHARGES NOT TO EXCEED MAXIMUM AMOUNTS ALLOWED BY LAW 83   SECTION 10.13
  U.S. PATRIOT ACT NOTIFICATION 83   SECTION 10.14   PRIOR FACILITY 83   SECTION
10.15   LOCATION OF CLOSING 83




iii

--------------------------------------------------------------------------------




Schedules               Schedule I –   Applicable Margin and Applicable
Percentage Schedule II –   Commitment Amounts Schedule 2.24 –   Existing Letters
of Credit Schedule 4.5(a) –   Litigation and Environmental Matters Schedule 4.14
–   Subsidiaries Schedule 7.1 –   Indebtedness Schedule 7.2 –   Negative Pledge
Schedule 7.4 –   Investments, Loans, Etc.        

Exhibits               Exhibit A –   Assignment and Acceptance Agreement        
Exhibit 2.3 –   Form of Notice of Revolving Borrowing




i

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED 
REVOLVING CREDIT AND TERM LOAN AGREEMENT

                THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Agreement”) is made and entered into as of December 1, 2006, by
and among HEALTHWAYS, INC., formerly American Healthways, Inc., a Delaware
corporation (the “Borrower”), the several banks and financial institutions from
time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

                WHEREAS,  the Borrower has requested that the Lenders establish
in favor of the Borrower (x) a $400,000,000 revolving credit facility with a
swingline facility of $10,000,000 and a letter of credit sub-facility for an
aggregate stated amount equal to $75,000,000, and (y) a $200,000,000 term loan B
facility;

                WHEREAS, the Borrower, SunTrust Bank, as Administrative Agent,
and the Lenders as defined therein (the “Prior Lenders”) previously entered into
that certain Second Amended and Restated Revolving Credit Loan Agreement dated
September 19, 2005 (the “Prior Facility”) which established a $250,000,000
revolving credit facility with a swingline facility of $10,000,000 and a letter
of credit sub-facility for an aggregate stated amount equal to $75,000,000;

                WHEREAS, subject to the terms and conditions of this Agreement,
the Borrower, the Administrative Agent, and the Lenders severally, to the extent
of their respective Commitments as defined herein, are willing to amend and
restate the Prior Facility as set forth herein, and establish the requested
revolving credit facility, swingline facility, letter of credit facility and
term loan B facility as a replacement of the Prior Facility;

                NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders and the Administrative
Agent agree that the Prior Facility is amended, restated and replaced in its
entirety as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

                Section 1.1        Definitions. In addition to the other terms
defined herein, the following terms used herein shall have the meanings herein
specified (to be equally applicable to both the singular and plural forms of the
terms defined):

                “Acquisition” shall mean (a) any Investment by the Borrower or
any of its Subsidiaries in any other Person pursuant to which such Person shall
become a Subsidiary of the Borrower or any of its Subsidiaries or shall be
merged with the Borrower or any of its Subsidiaries or (b) any acquisition by
the Borrower or any of its Subsidiaries of the assets of any Person (other than
a




1

--------------------------------------------------------------------------------




Subsidiary of the Borrower) that constitute all or substantially all of the
assets of such Person or comprise a business unit of such Person. With respect
to a determination of the amount of an Acquisition, such amount shall include
all consideration (including any deferred payments) set forth in the applicable
agreements governing such Acquisition as well as the assumption of any
Indebtedness in connection therewith.

                “Additional Commitment Amount”  shall have the meaning given to
such term in Section 2.25.

                “Additional Lender” shall have the meaning given to such term in
Section 2.25.

                “Adjusted LIBO Rate” shall mean, with respect to each Interest
Period for a Eurodollar Borrowing, the rate per annum obtained by dividing (i)
LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage, to the extent Eurodollar reserves are maintained.

                “Administrative Agent” shall have the meaning assigned to such
term in the opening paragraph hereof.

                “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.

                “Affected Lender” shall have the meaning assigned to such term
in Section 5.26.

                “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For purposes of
this definition “Control” shall mean the power, directly or indirectly, either
to (i) vote 10% or more of securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

                “Aggregate Revolving Commitments” shall mean the sum of the
Revolving Commitments of all Lenders at any time outstanding. On the Closing
Date, the Aggregate Revolving Commitments equal $400,000,000.

                “Applicable Lending Office” shall mean, for each Lender and for
each Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.

                “Applicable Margin” shall mean (x) with respect to all Term
Loans outstanding on any date, a Base Rate Margin of 0.25% per annum and a
Eurodollar Rate Margin of 1.75% per annum and (y) with respect to all Revolving
Loans outstanding on any date, the Base Rate




2

--------------------------------------------------------------------------------




Margin or the Eurodollar Margin, as applicable, equal to a percentage per annum
determined by reference to the applicable ratio of Consolidated Total Funded
Debt to Consolidated EBITDA in effect on such date (for the four fiscal quarter
period then most recently ended) as set forth on Schedule I attached hereto;
provided, that a change in the Eurodollar Margin or Base Rate Margin for
Revolving Loans resulting from a change in the ratio of Consolidated Total
Funded Debt to Consolidated EBITDA shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by Section
5.1(a) or (b), as applicable, and the compliance certificate required by Section
5.1(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such certificate, the Eurodollar Margin
and Base Rate Margin for Revolving Loans shall be at Level VI until such time as
such financial statements and certificate are delivered, at which time the
Eurodollar Margin and Base Rate Margin for Revolving Loans shall be determined
as provided above. Notwithstanding the foregoing, the Eurodollar Margin and Base
Rate Margin for Revolving Loans from the Closing Date until the first financial
statement and compliance certificate is delivered shall be at Level IV.

                “Applicable Percentage” shall mean, with respect to the
commitment fee or the letter of credit fee, as the case may be, as of any date,
the percentage per annum determined by reference to the applicable ratio of
Consolidated Total Funded Debt to Consolidated EBITDA in effect on such date
(for the four fiscal quarter period then most recently ended) as set forth on
Schedule I attached hereto; provided, that a change in the Applicable Percentage
resulting from a change in the ratio of Consolidated Total Funded Debt to
Consolidated EBITDA shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or
(b), as applicable, and the compliance certificate required by Section 5.1 (c);
provided, further, that if at any time the Borrower shall have failed to deliver
such financial statements and such certificate, the Applicable Percentage shall
be at Level VI until such time as such financial statements and certificate are
delivered, at which time the Applicable Percentage shall be determined as
provided above. Notwithstanding the foregoing, the Applicable Percentage for
both the commitment fee and the letter of credit fee from the Closing Date until
the first financial statement and compliance certificate is delivered, shall be
at Level IV.

                “Approved Fund” shall mean any Person (other than a natural
Person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender, (ii)
an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

                “Asset Sale” shall mean any Disposition or series of related
Dispositions of any asset(s) of the Borrower or any of its Subsidiaries,
excluding any such Disposition permitted by Section 7.6.

                “Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 10.4(b) herein) and accepted by the
Administrative Agent, in the form of Exhibit A attached hereto or any other form
approved by the Administrative Agent.




3

--------------------------------------------------------------------------------




                “Assignment and Security Agreement”  shall mean the Amended and
Restated Assignment and Security Agreement, dated as of the Closing Date,
executed by the Borrower and its Domestic Subsidiaries in favor of the
Administrative Agent for the benefit of the Lenders in accordance with the terms
hereof.

                “Availability Period” shall mean the period from the Closing
Date to the Revolving Commitment Termination Date.

                “Axia”  shall mean Axia Health Management, Inc., a Delaware
corporation.

                “Axia Acquisition”  shall mean the transaction pursuant to which
the Borrower shall acquire 100% of the issued and outstanding capital stock of
Axia from Axia Health Management, LLC, a Delaware limited liability company,
pursuant to and as provided in the Axia Acquisition Agreement.

                “Axia Acquisition Documents”  shall mean the Axia Acquisition
Agreement and any instrument, document or agreement executed pursuant thereto or
in connection therewith.

                “Axia Acquisition Agreement”  shall mean the Stock Purchase
Agreement dated as of October 11, 2006, by and among the Borrower, Axia and Axia
Health Management, LLC, a Delaware limited liability company.

                “Base Rate” when used in reference to any Loan or Borrowing
shall mean the higher of (i) the per annum rate which the Administrative Agent
publicly announces from time to time to be its prime lending rate, as in effect
from time to time, and (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%), and refers to whether such Loan or
Loans comprising such Borrowing bears interest at a rate determined by reference
to the Base Rate. The Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate charged to
customers. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Administrative Agent’s prime lending
rate. Each change in the Administrative Agent’s prime lending rate shall be
effective from and including the date such change is publicly announced as being
effective.

                “Base Rate Margin” shall mean the Applicable Margin for Base
Rate Loans.

                “Borrower” shall have the meaning in the introductory paragraph
hereof.

                “Borrowing” shall mean a borrowing consisting of (i) Loans of
the same Class and Type, made, converted or continued on the same date and in
case of Eurodollar Loans, as to which a single Interest Period is in effect, or
(ii) a Swingline Loan.

                “Business Day” shall mean (i) any day other than a Saturday,
Sunday or other day on which commercial banks in Atlanta, Georgia or New York,
New York are authorized or required by law to close and (ii) if such day relates
to a Borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.




4

--------------------------------------------------------------------------------




                “Capital Expenditures” shall mean for any period, without
duplication, (a) the additions to property, plant and equipment and other
capital expenditures of the Borrower and its Subsidiaries that are (or would be)
set forth on a consolidated statement of cash flows of the Borrower for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by the Borrower and its Subsidiaries during such period; provided,
however, that “Capital Expenditures” shall not include any amounts paid to
consummate an acquisition permitted hereby.

                “Capital Lease Obligations” of any Person shall mean all
obligations of such Person to pay rent or other amounts under any lease (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

                “Change in Control” shall mean the occurrence of one or more of
the following events: (a) any sale, lease, exchange or other transfer (in a
single transaction or a series of related transactions) of all or substantially
all of the assets of the Borrower to any Person or “group” (within the meaning
of the Securities Exchange Act of 1934 and the rules of the Securities and
Exchange Commission thereunder in effect on the date hereof), (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of 35% or more of the outstanding shares of the voting stock
of the Borrower; or (c) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the current board of directors or (ii) appointed by directors so
nominated.

                “Change in Law” shall mean (i) the adoption of any applicable
law, rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.19(b), by such Lender’s or the
Issuing Bank’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

                “Class”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Loans, Swingline Loans or Term Loans and when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, a
Swingline Commitment or a Term Loan Commitment.

                “Closing Date” shall mean the date on which the conditions
precedent set forth in Section 3.1 and Section 3.2 have been satisfied or waived
in accordance with Section 10.2.

                “Code” shall mean the Internal Revenue Code of 1986, as amended
and in effect from time to time.




5

--------------------------------------------------------------------------------




                “Collateral”  shall mean all tangible and intangible property,
real and personal, of any Loan Party that is the subject of a Lien granted, or
purported to be granted, pursuant to a Loan Document to the Administrative Agent
for the benefit of the Lenders to secure the whole or any part of the
Obligations or any Guarantee thereof.

                “Commitment” shall mean a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment or any combination thereof (as the context
shall permit or require).

                “Consolidated EBITDA” shall mean, for the Borrower and its
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense, (iii) depreciation and amortization and (iv) all other
non-cash charges (including non-cash expenses related to equity based
compensation, but excluding any such other non-cash charge to the extent that it
represents an accrual of or reserve for future cash payments), determined on a
consolidated basis in accordance with GAAP in each case for such period. Except
for purposes of calculating Excess Cash Flow, Consolidated EBITDA shall include
the pro forma EBITDA of any Acquisition annualized from the date of acquisition
for a period not to exceed four fiscal quarters so long as the calculation
thereof is done in a manner reasonably calculated to be consistent with GAAP and
such calculation is detailed in the supporting calculations to a covenant
compliance certificate as detailed and measured to the Administrative Agent’s
reasonable satisfaction.

                “Consolidated Fixed Charges” shall mean, for the Borrower and
its Subsidiaries for any period, the sum (without duplication) of (a)
Consolidated Interest Expense paid in cash for such period, (b) scheduled
principal payments made on Consolidated Total Debt during such period and (c)
Restricted Payments paid during such period.

                “Consolidated Interest Expense” shall mean, for the Borrower and
its Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period).

                “Consolidated Net Income” shall mean, for any period, the net
income (or loss) of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets and (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any income attributable to any minority
interest in a Subsidiary held by a Person other than the Borrower or a
Subsidiary and (v) any income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.




6

--------------------------------------------------------------------------------




                “Consolidated Net Worth” shall mean, as of any date, (i) the
total assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries, minus (ii) the sum
of (x) the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP and (y) the amount of any write-up in the book value of
any assets resulting from a revaluation thereof or any write-up in excess of the
cost of acquired assets reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP, however, the purchase
price for goodwill in connection with an Acquisition shall not be deemed a
write-up in excess of costs under this clause (y).

                “Consolidated Total Debt” shall mean, as of any date of
determination, all Indebtedness of the Borrower and its Subsidiaries that would
be reflected on a consolidated balance sheet of the Borrower prepared in
accordance with GAAP as of such date.

                “Consolidated Total Funded Debt” shall mean at any time, without
duplication, all then currently outstanding obligations, liabilities and
indebtedness of Borrower and its Subsidiaries on a consolidated basis of the
types described in the definition of Indebtedness herein (except subsections
(vi), (vii) and (xi) of such definition but including without limitation all
Loans and Letters of Credit).

                “Default” shall mean any condition or event that, with the
giving of notice or the lapse of time or both, would constitute an Event of
Default.

                “Default Interest” shall have the meaning set forth in Section
2.14(c).

                “Disposition” shall mean any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition of property, and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

                “Dollar(s)” and the sign “$” shall mean lawful money of the
United States of America.

                “Domestic Subsidiary” shall mean any Subsidiary that is
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

                “Environmental Laws” shall mean all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.

                “Environmental Liability” shall mean any liability, contingent
or otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to




7

--------------------------------------------------------------------------------




any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

                “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended from time to time, and any successor statute.

                “ERISA Affiliate” shall mean any trade or business (whether or
not incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

                “ERISA Event” shall mean (a) any “reportable event”, as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

                “Eurodollar” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.

                “Eurodollar Rate Margin” shall mean the Applicable Margin for
Eurodollar Loans.

                “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage.




8

--------------------------------------------------------------------------------




                “Event of Default” shall have the meaning provided in Article
VIII.

                “Excess Cash Flow” shall mean, for any fiscal year of Borrower,
without duplication, (a) Consolidated EBITDA minus (b) the sum of (i)
Consolidated Interest Expense paid in cash, (ii) principal payments made in
respect of Consolidated Total Funded Debt (including voluntary and mandatory
prepayments of Consolidated Total Funded Debt) but excluding principal payments
in respect of any revolving credit indebtedness except to the extent there is a
corresponding reduction in the commitment(s) to make future advances, (iii)
income tax expense paid in cash, (iv) Capital Expenditures paid in cash and (v)
Restricted Payments paid in cash to the extent permitted under Section 7.5, plus
 (c) as applicable, extraordinary cash gains, in each case measured for such
fiscal year for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

                “Excluded Taxes” shall mean with respect to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income,
excise or franchise taxes imposed on (or measured by) its net income or assets
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its Applicable Lending Office is located, or by
any other jurisdiction, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.26), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.21(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.21(a).

                “Existing Letters of Credit”  shall mean collectively those
outstanding letters of credit issued by SunTrust Bank for the account of
Borrower or its Subsidiaries under the Prior Facility as set forth in Schedule
2.24. Such letters of credit shall be deemed issued under Section 2.24 as of the
Closing Date.

                “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

                “Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period less the actual amount paid by the Borrower and its
Subsidiaries in cash during such period on account of Capital Expenditures and
income taxes to (b) Consolidated Fixed Charges for such period.




9

--------------------------------------------------------------------------------




                “Foreign Lender” shall mean any Lender that is organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

                “Foreign Subsidiary” shall mean any Subsidiary that is organized
under the laws of a jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

                “GAAP” shall mean generally accepted accounting principles in
the United States applied on a consistent basis and subject to the terms of
Section 1.3.

                “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

                “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
Guarantee is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.

                “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                “Hedging Agreements” shall mean (a) an agreement (including
terms and conditions incorporated by reference therein) which is a rate swap
agreement, basis swap, forward rate agreement, commodity swap, commodity option,
equity or equity index swap, bond option, interest rate option, foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency




10

--------------------------------------------------------------------------------




option or any other similar agreement (including any option to enter into any of
the foregoing); (b) any combination of the foregoing; or (c) a master agreement
for any of the foregoing together with all supplements.

                “Hedge/Cash Management Exposure” shall mean all amounts owing by
the Borrower to any Lender or an Affiliate of a Lender pursuant to or in
connection with (i) any Hedging Agreement entered into in connection with
interest rate risks with respect to this Agreement or otherwise and (ii) any
cash management or treasury agreements with a Lender or an Affiliate of a
Lender, in each case if and only for so long as all security therefor also
secures all amounts owed under the Loan Documents.

                “Indebtedness” of any Person shall mean, without duplication (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above and (xi)
below, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities of such Person, and (xi) obligations
under any Hedging Agreements. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that applicable law or
the terms of such Indebtedness provide that such Person is not liable therefor.

                “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

                “Information Memorandum” shall mean the Confidential Information
Memorandum dated November, 2006 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

                “Interest Period” shall mean with respect to any Eurodollar
Borrowing, a period of one, two, three or six months, as the Borrower may
request (and the Swingline Lender may agree in accordance with Section 2.5 for a
Swingline Loan); provided, that:

 

 
                (i)            the initial Interest Period for such Borrowing
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of another Type) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day following the
day on which the next preceding Interest Period expires;




11

--------------------------------------------------------------------------------




 
                (ii)           if any Interest Period would otherwise end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless, in the case of a Eurodollar Borrowing,
such Business Day falls in another calendar month, in which case such Interest
Period would end on the next preceding Business Day;
   
                (iii)          any Interest Period in respect of a Eurodollar
Borrowing which begins on the last Business Day of a calendar month or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall end on the last Business Day of such calendar
month; and
   
                (iv)          each principal installment of the Term Loans shall
have an Interest Period ending on or before the corresponding installment
payment date and the remaining principal balance (if any) of the Term Loans
shall have an Interest Period determined as set forth above; and
   
                (v)           no Interest Period may extend beyond the Revolving
Commitment Termination Date unless on the Revolving Commitment Termination Date
the aggregate outstanding principal amount of Term Loans is equal to or greater
than the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

 

                “Investments” has the meaning assigned to such term in Section
7.4.

                “Issuing Bank” shall mean SunTrust Bank in its capacity as an
issuer of Letters of Credit pursuant to Section 2.24.

                “LC Commitment” shall mean that portion of the Aggregate
Revolving Commitments that may be used by the Borrower for the issuance of
Letters of Credit in an aggregate face amount not to exceed $75,000,000.

                “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.

                “LC Documents” shall mean the Letters of Credit and all
applications, agreements and instruments relating to the Letters of Credit.

                “LC Exposure” shall mean, at any time, the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(ii) the aggregate amount of all LC Disbursements that have not been reimbursed
by or on behalf of the Borrower at such time. The LC Exposure of any Lender
shall be its Pro Rata Share of the total LC Exposure at such time.

                “Lead Arrangers” shall mean SunTrust Capital Markets, Inc. and
J.P. Morgan Securities, Inc.

                “Lenders” shall have the meaning assigned to such term in the
opening paragraph of this Agreement and shall include, where appropriate, the
Swingline Lender and each Additional Lender that joins this Agreement pursuant
to Section 2.25.




12

--------------------------------------------------------------------------------




                “Letter of Credit” shall mean any letter of credit issued
pursuant to Section 2.24 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.

                “LIBOR” shall mean, for any applicable Interest Period with
respect to any Eurodollar Loan, the rate per annum for deposits in Dollars for a
period equal to such Interest Period appearing on the display designated as Page
3750 on the Dow Jones Markets Service (or such other page on that service or
such other service designated by the British Banker’s Association for the
display of such Association’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) on the day that is two Business Days prior
to the first day of the Interest Period, or if such Page 3750 is unavailable for
any reason at such time, the corresponding rate which appears on the Reuters
Screen ISDA Page as of such date and such time; provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

                “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

                “Loan Documents” shall mean, collectively, this Agreement, any
promissory notes issued pursuant hereto, the LC Documents, all Notices of
Borrowing, all Notices of Conversion/Continuation, the Subsidiary Guarantee
Agreement, the Security Documents, any separate letter agreement(s) relating to
any fees payable to the Administrative Agent or any of its Affiliates, and any
and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

                “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.

                “Loans” shall mean all Revolving Loans, Swingline Loans and Term
Loans in the aggregate, or any of them, as the context shall require.

                “Material Adverse Effect” shall mean, with respect to any event,
act, condition or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), whether singularly or in conjunction with any other event or
events, act or acts, condition or conditions, occurrence or occurrences whether
or not related, a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the




13

--------------------------------------------------------------------------------




Administrative Agent, the Issuing Bank and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

                “Material Indebtedness” shall mean Indebtedness (other than the
Loans and Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

                “Maturity Date” shall mean, with respect to the Term Loans, the
earlier of (i) December 1, 2013 or (ii) the date on which the principal amount
of all outstanding Term Loans have been declared or automatically have become
due and payable (whether by acceleration or otherwise).

                “Moody’s” shall mean Moody’s Investors Service, Inc.

                “Multiemployer Plan” shall have the meaning set forth in Section
4001(a)(3) of ERISA.

                “Net Cash Proceeds” shall mean (a) in connection with any Asset
Sale or any Recovery Event, the proceeds thereof in the form of cash and cash
equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of reasonable and customary attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other reasonable and customary
fees and expenses, in each case, to the extent actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of Indebtedness, the cash proceeds and any non-cash consideration
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value (as determined by the Administrative Agent) in the case of other
non-cash consideration) received from such issuance or incurrence, net of
reasonable and customary attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other reasonable and customary
fees and expenses, in each case, to the extent actually incurred in connection
therewith.

                “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.

                “Notice of Conversion/Continuation” shall mean the notice given
by the Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.9(b) hereof.

                “Notice of Revolving Borrowing” shall have the meaning as set
forth in Section 2.3.




14

--------------------------------------------------------------------------------




                “Notice of Swingline Borrowing” shall have the meaning as set
forth in Section 2.5.

                “Obligations” shall mean all amounts owing by the Borrower to
the Administrative Agent, the Issuing Bank or any Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement, any Loan
Documents, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all Hedge/Cash Management Exposure, all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement, any Loan Documents or agreements referred to in the
definition of Hedge/Cash Management Exposure), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, together with all renewals, extensions,
modifications or refinancings thereof.

                “Off-Balance Sheet Liabilities”  of any Person shall mean (i)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction or (iv) any obligation arising with
respect to any other transaction that is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheet of such Person.

                “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise (that do not constitute Excluded Taxes) or
property taxes (that do not constitute Excluded Taxes), charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

                “Participant” shall have the meaning set forth in Section
10.4(c).

                “Payment Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, 25th Floor, Atlanta, Georgia 30308, or
such other location as to which the Administrative Agent shall have given
written notice to the Borrower and the other Lenders.

                “PBGC” shall mean the Pension Benefit Guaranty Corporation
referred to and defined in ERISA, and any successor entity performing similar
functions.

                “Permitted Encumbrances” shall mean:

 

 
                (i)             Liens imposed by law for taxes not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
   
                (ii)           statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by




15

--------------------------------------------------------------------------------




 
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
   
                (iii)          pledges and deposits made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
   
                (iv)          deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
   
                (v)           judgment and attachment liens not giving rise to
an Event of Default or Liens created by or existing from any litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
   
                (vi)          easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;
   
                (vii)         Capital Lease Obligations to the extent permitted
hereunder;
   
                (viii)        Liens securing purchase money indebtedness to the
extent permitted pursuant to Section 7.1 hereunder;
   
                (x)            Liens created by the Security Documents or
otherwise provided for in this Agreement for the benefit of the Lenders;
   
                (xi)           any Lien in favor of the United States of America
or any department or agency thereof, in favor of any state government or
political subdivision thereof, or in favor of a prime contractor under a
government contract of the United States, or of any political subdivision
thereof, and in each case, resulting from acceptance of partial progress,
advance or other payments in the ordinary course of business under government
contracts of the United States, or of any state government or political
subdivision thereof, or subcontracts thereunder; and
   
                (xii)          statutory Liens arising under ERISA created in
the ordinary course of business for amounts not yet due and as to which adequate
reserves have been established in accordance with GAAP.

 

               “Permitted Investments” shall mean:

 

 
                (i)            direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;




16

--------------------------------------------------------------------------------




 
                (ii)           commercial paper having a rating of at least A-1
by S&P and P-1 by Moody’s, at the time of acquisition thereof, and in either
case maturing within one year from the date of acquisition thereof;
   
                (iii)          certificates of deposit, bankers’ acceptances and
time deposits maturing within one year of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
   
                (iv)          fully collateralized repurchase agreements with a
term of not more than 90 days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above;
   
                (v)           mutual funds investing solely in any one or more
of the Permitted Investments described in clauses (i) through (iv) above.
   
                (vi)          investments in obligations the return with respect
to which is excludable from gross income under Section 103 of the Code, having a
maturity of not more than one year or providing the holder the right to put such
obligations for purchase at par upon not more than twenty-eight (28) days’
notice, and which are rated at least P-1 by S&P or Vmig 1 by Moody’s;
   
                (vii)         investments in taxable money market funds all of
whose assets consist of securities have a rating of at least A-1 by S&P and P-1
by Moody’s and investments in tax free money market funds all of whose assets
consist of securities of the types described in the foregoing clause (vi) above;
   
                (viii)        investments, redeemable upon not more than seven
(7) days’ notice, in money market preferred municipal bond funds that are rated
at least A by S&P or A by Moody’s;
   
                (ix)           obligations of domestic corporations with a term
of not more than one year, with a long term debt rating of no less than A by S&P
and A by Moody’s; and
   
                (x)            investments in money market funds that either (a)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940 or (b) both (A) provide for daily liquidity and (B) have the highest
rating by at least one nationally recognized rating agency.

 

                “Permitted Subordinated Debt” shall mean any Indebtedness of the
Borrower or any Domestic Subsidiary (i) that is expressly subordinated to the
Obligations on terms reasonably satisfactory to the Required Lenders, (ii) that
matures by its terms no earlier than six months after the later of the Revolving
Commitment Termination Date and the Maturity Date then in effect with no
scheduled principal payments permitted prior to such maturity, (iii) that is
evidenced by an indenture or other similar agreement that is in a form
reasonably satisfactory to the Administrative Agent; and (iv) such Indebtedness
on a pro forma basis would not violate the terms of this Agreement.




17

--------------------------------------------------------------------------------




                “Person” shall mean any individual, partnership, firm,
corporation, association, joint venture, limited liability company, trust or
other entity, or any Governmental Authority.

                “Plan” shall mean any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

                “Pledge Agreement”  shall mean the Pledge Agreement, dated as of
the Closing Date, executed by the Borrower and each Domestic Subsidiary that (i)
directly owns another Domestic Subsidiary or (ii) that owns capital stock of any
Foreign Subsidiary.

                “Pro Forma Basis” shall mean, for purposes of calculating
compliance with respect to a proposed Acquisition, that such transaction shall
be deemed to have occurred as of the first day of the four fiscal-quarter period
ending as of the most recent fiscal quarter end preceding the date of such
transaction. For purposes of any such calculation in respect of any Acquisition
as referred to in Section 7.4, (a) any Indebtedness incurred or assumed in
connection with such transaction that is not retired in connection with such
transaction (i) shall be deemed to have been incurred as of the first day of the
applicable period and (ii) if such Indebtedness has a floating or formula rate
of interest, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination, (b) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall be
included beginning as of the first day of the applicable period and (c) pro
forma adjustments may be included to the extent that such adjustments are
calculated in a manner not inconsistent with GAAP and would give effect to
events that are (i) directly attributable to such transaction and (ii) expected
to have a continuing impact on the Borrower.

                “Pro Forma Compliance Certificate”  shall mean a certificate of
a Responsible Officer of the Borrower delivered to the Administrative Agent in
connection with any Acquisition as referred to in Section 7.4, and containing a
reasonably detailed calculation of compliance with the ratio requirement of
Section 7.4, upon giving effect to the applicable transaction on a Pro Forma
Basis, as of the most recent fiscal quarter end preceding the date of the
applicable transaction.

                “Pro Rata Share” shall mean (i) with respect to any Commitment
or Loan of any Lender at any time, a fraction (expressed as a percentage), the
numerator of which shall be such Commitment or Loan of such Lender (or if the
Commitments of such Class have been terminated or expired or the Loans of such
Class have been declared to be due and payable, such Lender’s Revolving Credit
Exposure or Term Loan, as applicable), and the denominator of which shall be the
sum of such Commitments or Loans of such Class of all Lenders (or if the
Commitments of such Class have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Commitments and Loans
of any Lender at any time, a fraction (expressed as a percentage), the numerator
of which shall be the sum of such Lender’s Revolving Commitment (or if the
Revolving Commitments have been terminated or expired or the Loans have been




18

--------------------------------------------------------------------------------




declared to be due and payable, such Lender’s Revolving Credit Exposure) and
Term Loan and the denominator of which shall be the sum of all Lenders’
Revolving Commitments (or if the Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders) and Term Loans.

                 “Recovery Event” shall mean any settlement of or payment in
respect of any property or casualty insurance claim or any eminent domain
proceeding relating to any asset of the Borrower or any of its Subsidiaries.

                “Regulation D” shall mean Regulation D of the Board of Governors
of the Federal Reserve System, as the same may be in effect from time to time,
and any successor regulations.

                “Reinvestment Deferred Amount” shall mean, with respect to any
Reinvestment Event, the aggregate Net Cash Proceeds received by the Borrower or
any Subsidiary in connection therewith that are not immediately applied to
prepay Loans or reduce the Revolving Commitments pursuant to Section 2.13 as a
result of the delivery of a Reinvestment Notice.

                “Reinvestment Event” shall mean any Asset Sale or Recovery Event
in respect of which the Borrower has delivered a Reinvestment Notice.

                “Reinvestment Notice” shall mean a written notice executed by a
Responsible Officer of the Borrower stating that no Event of Default has
occurred and is continuing and that the Borrower (directly, or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire replacement
assets useful in the business of the Borrower and its Subsidiaries.

                “Reinvestment Prepayment Amount” shall mean, with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amounts expended prior to the relevant Reinvestment Prepayment Date to acquire
assets useful in the business of the Borrower and its Subsidiaries.

                “Reinvestment Prepayment Date” shall mean, with respect to any
Reinvestment Event, the earlier of (a) the date occurring three hundred and
sixty-five (365) days after such Reinvestment Event, and (b) the date on which
the Borrower shall have determined not to acquire assets useful in the business
of the Borrower and its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

                “Related Parties” shall mean, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees and agents of such Person and such Person’s Affiliates.

                “Release” shall mean any release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.




19

--------------------------------------------------------------------------------




                “Required Lenders” shall mean, at any time, Lenders holding more
than 50% of the aggregate outstanding Revolving Credit Exposure and Term Loans
at such time, or if the Lenders have no Revolving Credit Exposure outstanding,
then Lenders holding more than 50% of the Aggregate Revolving Commitments and
Term Loans.

                “Required Revolving Lenders” shall mean, at any time, Lenders
holding more than 50% of the aggregate outstanding Revolving Credit Exposure at
such time, or if the Lenders have no Revolving Credit Exposure outstanding, then
Lenders holding more than 50% of the Aggregate Revolving Commitments.

                “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
controller or an executive vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the president, the chief executive officer, the chief
financial officer or the controller of the Borrower.

                “Restricted Payment”  shall have the meaning set forth in
Section 7.5.

                “Restricted Subsidiary” or “Restricted Subsidiaries” shall mean
Axonal Information Solutions, Inc., a Delaware corporation, unless and until
such time as such entity shall become a Subsidiary Loan Party under Section
5.10.

                “Revolving Commitment” shall mean, with respect to each Lender,
the obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, as such schedule may be amended or supplemented pursuant to
Section 2.25, or in the case of a Person becoming a Lender after the Closing
Date, the amount of the assigned “Revolving Commitment” as provided in the
Assignment and Acceptance Agreement executed by such Person as an assignee, or
the joinder executed by such Person, in each case as the same may be changed
pursuant to terms hereof.

                “Revolving Commitment Termination Date” shall mean the earliest
of (i) December 1, 2011, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.10 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

                “Revolving Credit Exposure” shall mean, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Loans, such Lender’s LC Exposure and such Lender’s Swingline Exposure.

                “Revolving Loan” shall mean a loan made by a Lender (other than
the Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

                “S&P” shall mean Standard & Poor’s Rating Service, a division of
The McGraw-Hill Companies, Inc.




20

--------------------------------------------------------------------------------




                “Security Documents” shall mean the Assignment and Security
Agreement, all financing statements filed in connection with the Assignment and
Security Agreement, the Pledge Agreement, and all documents or certificates
delivered in connection therewith.

                “Subordinated Debt Documents” shall mean any indenture,
agreement or similar instrument governing any Permitted Subordinated Debt.

                “Subsidiary” shall mean, with respect to any Person (the
“parent”), any corporation, partnership, joint venture, limited liability
company, association or other entity the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of the
applicable date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity (i) of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower. Notwithstanding
the foregoing, the term “Subsidiary” shall exclude any Restricted Subsidiary.

                “Subsidiary Guarantee Agreement” shall mean the Amended and
Restated Subsidiary Guarantee Agreement, dated as of the Closing Date, executed
by certain Subsidiaries of the Borrower in favor of the Administrative Agent.

                “Subsidiary Loan Party” shall mean any presently existing or
hereafter created Subsidiary of Borrower that executes the Subsidiary Guarantee
Agreement.

                “Swingline Commitment” shall mean the commitment of the
Swingline Lender to make Swingline Loans in an aggregate principal amount at any
time outstanding not to exceed $10,000,000.

                “Swingline Exposure” shall mean, with respect to each Lender,
the principal amount of the Swingline Loans for which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.5, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.

                “Swingline Lender” shall mean SunTrust Bank.

                “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.

                “Swingline Rate” shall mean the Base Rate, or such other
interest rate (and with respect to a Swingline Loan that is a Eurodollar Loan,
for any Interest Period) as may be mutually agreed between the Swingline Lender
and the Borrower.

                “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority in respect of the




21

--------------------------------------------------------------------------------




execution, delivery, or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document or any payment to the Administrative Agent,
the Lenders, or the Issuing Bank hereunder or thereunder.

                “Term Loan” shall have the meaning set forth in Section 2.6.

                “Term Loan Commitment” shall mean, with respect to each Lender,
the obligation of such Lender to make a Term Loan hereunder on the Closing Date
in a principal amount not exceeding the amount set forth with respect to such
Lender on Schedule II as such Schedule may be amended or supplemented pursuant
to Section 2.25. The aggregate principal amount of all Lenders’ Term Loan
Commitments on the Closing Date is $200,000,000.

                “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.

                “Withdrawal Liability” shall mean liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

                Section 1.2        Classifications of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a “Revolving Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or
“Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g.
“Revolving Eurodollar Borrowing”).

                Section 1.3        Accounting Terms and Determination. Unless
otherwise defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 5.1(a); provided, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

                Section 1.4        Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word




22

--------------------------------------------------------------------------------




“shall”. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to Central
Daylight time or Central Standard time, as applicable, unless specifically
indicated otherwise.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

                Section 2.1         General Description of Facilities. Subject
to and upon the terms and conditions herein set forth, (i) the Lenders with
Revolving Commitments hereby establish in favor of the Borrower a revolving
credit facility pursuant to which the Lenders with Revolving Commitments
severally agree (to the extent of each Lender’s Pro Rata Share up to such
Lender’s Revolving Commitment) to make Revolving Loans to the Borrower in
accordance with Section 2.2, (ii) the Issuing Bank agrees to issue Letters of
Credit in accordance with Section 2.24, (iii) the Swingline Lender agrees to
make Swingline Loans in accordance with Section 2.4, (iv) each Lender with a
Revolving Commitment agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitments from time to time in effect and
(v) each Lender with a Term Loan Commitment severally agrees to make a Term Loan
to the Borrower on the Closing Date in a principal amount not exceeding such
Lender’s Term Loan Commitment.

                Section 2.2         Revolving Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period, ratably
in accordance with its Pro Rata Share, in an aggregate principal amount
outstanding at any time that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment or (b) the sum of
the aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitments. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.

                Section 2.3         Procedure  for Revolving Borrowings. The
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of




23

--------------------------------------------------------------------------------




Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day prior to the
requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3)
Business Days prior to the requested date of each Eurodollar Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Revolving Eurodollar Borrowing
shall be not less than $2,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Revolving Base Rate Borrowing shall not be
less than $1,000,000 or a larger multiple of $100,000; provided, that Revolving
Base Rate Loans made pursuant to Section 2.5 or Section 2.24(d) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed nine. Promptly following
the receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
 
              Section 2.4         Swingline Commitment. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time not to exceed the lesser of
(i) the Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitments and the sum of the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
 

   Section 2.5         Procedure for Swingline Borrowing; Etc.      
                (a)   The Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of each Swingline
Borrowing (“Notice of Swingline Borrowing”) prior to 10:00 a.m. on the requested
date of each Swingline Borrowing, unless such Swingline Borrowing is a
Eurodollar Loan and in such case the request shall be three Business Days prior
to such Eurodollar Borrowing. Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and the
applicable Interest Period if it is a Eurodollar Loan and (iii) the account of
the Borrower to which the proceeds of such Swingline Loan should be credited.
The Administrative Agent will promptly advise the Swingline Lender, of each
Notice of Swingline Borrowing. Each Swingline Loan shall accrue interest at the
Swingline Rate. The aggregate principal amount of each Swingline Loan shall be
not less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. The Swingline Lender
will make the proceeds of each Swingline Loan available to the Borrower in
Dollars in immediately available funds at the account specified by the Borrower
in the applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan. The




24

--------------------------------------------------------------------------------




 
Administrative Agent will notify the Lenders on a quarterly basis if any
Swingline Loans occurred during such quarter.
   
                (b)   The Swingline Lender, at any time and from time to time in
its sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Revolving Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.8, which will be used solely for the repayment of such Swingline
Loan.
   
                (c)   If for any reason a Revolving Base Rate Borrowing may not
be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Swingline Lender) shall purchase an undivided participating interest in
such Swingline Loan in an amount equal to its Pro Rata Share thereof on the date
that such Revolving Base Rate Borrowing should have occurred. On the date of
such required purchase, each Lender shall promptly transfer, in immediately
available funds, the amount of its participating interest to the Administrative
Agent for the account of the Swingline Lender. If such Swingline Loan bears
interest at a rate other than the Base Rate, such Swingline Loan shall
automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
   
                (d)   Each Lender’s obligation to make a Revolving Base Rate
Loan pursuant to Section 2.5(b) or to purchase the participating interests
pursuant to Section 2.5(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by the Borrower, the Administrative
Agent or any Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof at the Federal Funds Rate. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.




25

--------------------------------------------------------------------------------




              Section 2.6         Term Loan Commitments. Subject to the terms
and conditions set forth herein, each Lender severally agrees to make a single
loan (each, a “Term Loan”) to the Borrower on the Closing Date in a principal
amount not to exceed the Term Loan Commitment of such Lender; provided, that if
for any reason the full amount of such Lender’s Term Loan Commitment is not
fully drawn on the Closing Date, the undrawn portion thereof shall automatically
be cancelled. The Term Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof; provided, that on the Closing Date
all Term Loans shall be Base Rate Loans. The execution and delivery of this
Agreement by the Borrower and the satisfaction of all conditions precedent
pursuant to Section 3.1 shall be deemed to constitute the Borrower’s request to
borrow the Term Loans on the Closing Date.

              Section 2.7         Intentionally Omitted.

              Section 2.8         Funding of Borrowings.

 

 
                (a)   Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.5. The
Administrative Agent will give each Lender reasonable notice of Borrower’s
Notice of Revolving Borrowing and will make such Loans available to the Borrower
by promptly crediting the amounts that it receives, in like funds by the close
of business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
   
                (b)   Unless the Administrative Agent shall have been notified
by any Lender prior to 5 p.m. one (1) Business Day prior to the date of a
Borrowing in which such Lender is participating that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate for up
to two (2) days and thereafter at the rate specified for such Borrowing. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
   
                (c)   All Loans (other than Swingline Loans) shall be made by
the Lenders on the basis of their respective Pro Rata Shares. No Lender shall be
responsible for any default




26

--------------------------------------------------------------------------------




 
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
      Section 2.9         Interest Elections.    

 
                (a)   Each Borrowing initially shall be of the Type specified in
the applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. Swingline
Borrowings may not be converted or continued.
   
                (b)   To make an election pursuant to this Section, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing (a “Notice of
Conversion/Continuation”) that is to be converted or continued, as the case may
be, (x) prior to 11:00 a.m. one (1) Business Day prior to the requested date of
a conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. three (3)
Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing); (ii)
the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.
   
                (c)   If, on the expiration of any Interest Period in respect of
any Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.




27

--------------------------------------------------------------------------------




 
                (d)   Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
      Section 2.10         Optional Reduction and Termination of Commitments.  
 

 
                (a)   Unless previously terminated, all Revolving Commitments
and the Swingline Commitment shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.6.
   
                (b)   Upon at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable), the Borrower may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section shall be in an
amount of at least $2,000,000 and any larger multiple of $1,000,000, and (iii)
no such reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the outstanding Revolving Credit Exposures of
all Lenders.
      Section 2.11         Repayment of Loans.    

 
                (a)   The outstanding principal amount of all Revolving Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.
   
                (b)   The principal amount of each Swingline Borrowing shall be
due and payable (together with accrued and unpaid interest thereon) on the
earlier of (i) the last day of the Interest Period applicable to such Borrowing,
if any, and (ii) the Revolving Commitment Termination Date.
   
                (c)   The Borrower unconditionally promises to pay to the
Administrative Agent, for the account of the Lenders that have made Term Loans,
the then unpaid principal amount of the Term Loans in equal quarterly
installments of $500,000 each, payable on the last day of each March, June,
September and December, commencing on March 31, 2007, each such installment to
be allocated to the Lenders based upon their Pro Rata Shares of the Term Loans;
provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans (together with accrued and unpaid interest
thereon) shall be due and payable on the Maturity Date.
      Section 2.12         Evidence of Indebtedness.    

 
                (a)   Each Lender shall maintain in accordance with its usual
practice appropriate records evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable thereon and paid to such Lender
from time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded




28

--------------------------------------------------------------------------------




 
(i) the Revolving Commitment and Term Loan Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Class and Type thereof
and the Interest Period applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.9, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.9, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
   
                (b)   Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns)
until such time as the promissory note requirement is waived by the holder
thereof.
      Section 2.13         Optional and Mandatory Prepayments.    

 
                (a)   The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, without premium or
penalty, by giving irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three (3)
Business Days prior to any such prepayment, (ii) in the case of any prepayment
of any Base Rate Borrowing, not less than one Business Day prior to the date of
such prepayment, and (iii) in the case of Swingline Borrowings, prior to 11:00
a.m. on the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.14(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.20. Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type




29

--------------------------------------------------------------------------------




 
pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to Section
2.5. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing, and in the case of a prepayment of a Term Loan
Borrowing, to principal installments as specified by the Borrower.
   
                (b)   If on any date the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds in excess of $10,000,000 in any fiscal year from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall have
been delivered previously to the Administrative Agent in respect thereof, such
Net Cash Proceeds shall immediately be applied to the prepayment of the
Obligations in accordance with clause (e) below; provided, that on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied to the
prepayment of Loans.
   
                (c)   If on any date the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from any equity issuance (other than equity
issuances pursuant to stock incentive plans or other equity award agreements for
employees of the Borrower or a Subsidiary and Investments permitted under
Section 7.4 that consist of equity issued on an intercompany basis among the
Borrower and its Subsidiaries) or from the issuance of Permitted Subordinated
Debt, and the proceeds thereof are not applied to an Acquisition permitted
herein within ninety (90) days of such issuance, then in such event, such Net
Cash Proceeds shall immediately be applied to the prepayment of the Obligations
in accordance with clause (e) below.
   
                (d)   Within 15 days after the delivery to the Agent of the
annual audited financial statements for any fiscal year of the Borrower,
commencing with the 2007 fiscal year, and no later than 90 days after the last
day of such fiscal year, Borrower shall immediately prepay the Obligations in
accordance with clause (e) below by an amount equal to 50% of Excess Cash Flow
for such fiscal year; provided, however, that no such prepayment shall be
required if the ratio of Consolidated Total Funded Debt to Consolidated EBITDA
as of the last day of such fiscal year is less than 3.50 to 1.0.
   
                (e)   Any prepayments made by the Borrower pursuant to
Sections 2.13(b), (c) or (d) above shall be applied as follows: first, to
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders and all fees and reimbursable expenses of the Issuing Bank then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders and
the Issuing Bank based on their respective pro rata shares of such fees and
expenses; third, to interest and fees then due and payable hereunder, pro rata
to the Lenders based on their respective pro rata shares of such interest and
fees; fourth, to the principal balance of the Term Loans, until the same shall
have been paid in full, pro rata to the Lenders based on their Pro Rata Shares
of the Term Loans, and applied to installments of the Term Loans in inverse
order of maturity; fifth, to the principal balance of the Swing Line Loans,
until the same shall have been paid in full, to the Swingline Lender, sixth, to
the principal balance of the Revolving Loans, until the same shall have been
paid in full, pro rata to the Lenders based on their respective Revolving
Commitments and seventh, to cash collateralize the Letters of Credit in




30

--------------------------------------------------------------------------------




 
accordance with Section 2.24(g) in an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid fees thereon. The Revolving Commitments
of the Lenders shall not be permanently reduced by the amount of any prepayments
made pursuant to clauses fifth through seventh above, unless an Event of Default
has occurred and is continuing and the Required Revolving Lenders so request.
   
                (f)   If at any time the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitments, as reduced pursuant to
Section 2.10 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under Section
2.20. Each prepayment shall be applied first to Swingline Loans to the full
extent thereof, second to Base Rate Loans to the full extent thereof, and
finally to Eurodollar Loans to the full extent thereof. If after giving effect
to prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure. Such account shall be
administered in accordance with Section 2.24(g) hereof.
      Section 2.14         Interest on Loans.    

 
                (a)   The Borrower shall pay interest on each Base Rate Loan at
the Base Rate in effect from time to time plus, in each case, the Base Rate
Margin in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Eurodollar Margin in effect from time to time.
                    (b)   The Borrower shall pay interest on each Swingline Loan
at the Swingline Rate.    
                (c)   While an Event of Default exists or after acceleration, at
the option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans and all other Obligations hereunder (other than Loans), at the rate
in effect for Base Rate Loans, plus an additional 2% per annum.
   
                (d)   Interest on the principal amount of all Loans shall accrue
from and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as
applicable. Interest on all outstanding Eurodollar Loans shall be payable on the
last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months or 90 days,
respectively, on each day which occurs every three months or 90 days, as
applicable, after the initial date of such Interest Period, and on the Revolving




31

--------------------------------------------------------------------------------




 
Commitment Termination Date or the Maturity Date, as applicable. Interest on
each Swingline Loan shall be payable on the maturity of such Loan, which shall
be the last day of the Interest Period applicable thereto, and on the Revolving
Commitment Termination Date. Interest on any Loan which is converted into a Loan
of another Type or which is repaid or prepaid shall be payable on the date of
such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.
   
                (e)   The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder and shall promptly notify the Borrower
and the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be presumed correct for all purposes,
absent manifest error.
      Section 2.15         Fees.    

 
                (a)   Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account, fees in the amounts and at the times
previously agreed upon by the Borrower and the Administrative Agent.
   
                (b)   Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Percentage (on an annualized basis but determined
daily in accordance with Schedule I) on the daily amount of the unused Revolving
Commitment of such Lender during the Availability Period. For purposes of
computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender, however Swingline
Loans shall not be deemed usage of Revolving Commitments. The Commitment Fee
shall initially be at Level IV.
   
                 (c)   Letter of Credit Fees. The Borrower agrees to pay (i) to
the Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit, which shall accrue
at the Applicable Percentage (on an annualized basis but determined daily in
accordance with Schedule I) then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter expires or is drawn in full (including without
limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably canceled, whichever is later), as well
as the Issuing Bank’s standard fees with respect to issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder. Notwithstanding anything in this subsection to the contrary, while
an Event of Default exists, at the option of the Required Lenders, the
Applicable Percentage for Letters of Credit shall accrue at Level VI of
Schedule I.




32

--------------------------------------------------------------------------------




 
                (d)   Payments. Accrued fees under subsection (b) and (c)(i) of
this Section shall be payable quarterly in arrears on the last day of each
March, June, September and December, commencing on December 31, 2006, and on the
Revolving Commitment Termination Date (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety). Fees under subsection (c)(ii) of
this Section shall be payable in advance on the date of the issuance of the
Letter of Credit for the term of such Letter of Credit. Interest shall accrue on
any unpaid fee at the rate in effect for Base Rate Loans, plus an additional 2%
per annum.
      Section 2.16         Computation of Interest and Fees.    

              To the extent permitted by applicable law, all computations of
fees and interest under this Agreement payable in respect of any period shall be
made by the Administrative Agent on the basis of a 360-day year, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such fees or interest are payable;
provided, however, that computations regarding interest accruing with reference
to the Base Rate shall be made on the basis of a 365-day (or 366-day, as
applicable) year and the actual number of days (including the first day but
excluding the last day) occurring in the period for which interest is payable.
Each determination by the Administrative Agent of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
presumed correct for all purposes.

              Section 2.17         Inability to Determine Interest Rates. If
prior to the commencement of any Interest Period for any Eurodollar Borrowing,

 

 
                (i)            the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period, or

 
                (ii)           the Administrative Agent shall have received
notice from the Required Lenders that the Adjusted LIBO Rate does not adequately
and fairly reflect the cost to such Lenders (or Lender, as the case may be) of
making, funding or maintaining their (or its, as the case may be) Eurodollar
Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects




33

--------------------------------------------------------------------------------




not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

              Section 2.18         Illegality. If any Change in Law shall make
it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended. In the case of the making of a Eurodollar Revolving Borrowing, such
Lender’s Revolving Loan shall be made as a Base Rate Loan as part of the same
Revolving Borrowing for the same Interest Period and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Loan if such Lender may lawfully continue to maintain such Loan
to such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

              Section 2.19         Increased Costs.

 

                  (a)   If any Change in Law shall:  

 
                (i)            impose, modify or deem applicable any reserve,
special deposit or similar requirement that is not otherwise included in the
determination of the Adjusted LIBO Rate hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
   
                (ii)           impose on any Lender or on the Issuing Bank or
the eurodollar interbank market any other condition affecting this Agreement or
any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
 

 
and the result of the foregoing is to increase the actual cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the actual cost to such Lender or the Issuing Bank of participating in
or issuing any Letter of Credit or to reduce the amount received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount), then the Borrower shall promptly pay, upon written notice
from and demand by such Lender on the Borrower (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender, within five Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.




34

--------------------------------------------------------------------------------




 
                (b)   If any Lender or the Issuing Bank shall have determined
that on or after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.
   
                (c)   A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be presumed
correct, absent manifest error. The Borrower shall pay any such Lender or the
Issuing Bank, as the case may be, such amount or amounts within 10 days after
receipt thereof.
   
                (d)   Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation.

 

              Section 2.20         Funding Indemnity. In the event of (a) the
payment of any principal of a Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section submitted to the Borrower by any Lender shall be presumed
correct, absent manifest error.




35

--------------------------------------------------------------------------------




  Section 2.21         Taxes.      
                (a)   Any and all payments by or on account of any obligation of
the Borrower hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
   
                (b)   In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
   
                (c)   The Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within five (5) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto as a result of the Borrower’s failure to comply with this Section in a
timely manner, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be presumed
correct absent manifest error.
   
                (d)   As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
   
                (e)   Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal




36

--------------------------------------------------------------------------------




 
Revenue Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from the Borrower hereunder are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States; or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party that reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to such Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) such Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) such Foreign Lender is not a 10% shareholder of the
Borrower within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3)
such Foreign Lender is not a controlled foreign corporation that is related to
the Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to such Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
      Section 2.22         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    

 
                (a)   The Borrower shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.19, 2.20 or 2.21, or
otherwise) prior to 12:00 noon, on the Business Day when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.




37

--------------------------------------------------------------------------------




 
                (b)   If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
   
                (c)   If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
   
                (d)   Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at




38

--------------------------------------------------------------------------------




 
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     
                (e)   If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.5(b) or (c), 2.24(c) or (d), 2.8, 2.22(d) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

              Section 2.23         Mitigation of Obligations. If any Lender
requests compensation under Section 2.19, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.21, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.19 or Section 2.21, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

 

  Section 2.24         Letters of Credit.      
                (a)   During the Availability Period, the Issuing Bank, in
reliance upon the agreements of the other Lenders pursuant to Section 2.24(d),
agrees to issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and conditions hereinafter set forth;
provided, that (i) each Letter of Credit shall expire no later than five (5)
Business Days prior to the Revolving Commitment Termination Date; (ii) each
Letter of Credit shall be in a stated amount of at least $50,000; and (iii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance (A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate LC Exposure plus the aggregate outstanding Revolving Loans and
Swingline Exposure, of all Lenders, would exceed the Aggregate Revolving
Commitments. Upon the issuance of each Letter of Credit each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in such Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit. Each issuance of a Letter of Credit shall be deemed
to utilize the Revolving Commitment of each Lender by an amount equal to the
amount of such participation. As of the Closing Date, each of the Existing
Letters of Credit shall be deemed issued under this Section and shall thereafter
be referred to as Letters of Credit, subject to the terms hereof. The
Administrative Agent shall provide the Lenders with relevant information
concerning the LC Exposure quarterly upon written request.
   
                (b)   To request the issuance of a Letter of Credit (or any
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall give the Issuing Bank




39

--------------------------------------------------------------------------------




 
and the Administrative Agent irrevocable written notice at least three (3)
Business Days prior to the requested date of such issuance specifying the date
(which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve (which
approval shall not be unreasonably withheld) and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.
   
                (c)   At least two (2) Business Days prior to the issuance of
any Letter of Credit, the Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice and if not, the Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless the Issuing Bank has received notice from the
Administrative Agent on or before the Business Day immediately preceding the
date the Issuing Bank is to issue the requested Letter of Credit directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.24(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
   
                (d)   The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Revolving Base Rate Borrowing on the date on
which such drawing is honored in an exact amount due to the Issuing Bank;
provided, that for purposes solely of such Borrowing, the conditions precedent
set forth in Section 3.2 hereof shall not be applicable. The Administrative
Agent shall notify the Lenders of such Borrowing in accordance with Section 2.3,
and




40

--------------------------------------------------------------------------------




 
each Lender shall make the proceeds of its Revolving Base Rate Loan included in
such Borrowing available to the Administrative Agent for the account of the
Issuing Bank in accordance with Section 2.8. The proceeds of such Borrowing
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for such LC Disbursement.
   
                (e) If for any reason a Revolving Base Rate Borrowing may not be
(as determined in the sole discretion of the Administrative Agent), or is not,
made in accordance with the foregoing provisions, then each Lender (other than
the Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
B ank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuin g Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
   
                (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) of this Section on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.14(c).
   
                (g) If any Event of Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that




41

--------------------------------------------------------------------------------




 
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Section 8.1. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall applied by the Administrative Agent to reimburse the Issuing Bank
for LC Disbursements for which it had not been reimbursed and to the extent so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not so applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
                    (h) Intentionally Omitted.    
                (i) The Borrower’s obligation to reimburse LC Disbursements
hereunder shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:
 

 
                (i)            Any lack of validity or enforceability of any
Letter of Credit or this Agreement;
   
                (ii)            The existence of any claim, set-off, defense or
other right which the Borrower or any Subsidiary or Affiliate of the Borrower
may have at any time against a beneficiary or any transferee of any Letter of
Credit (or any Persons or entities for whom any such beneficiary or transferee
may be acting), any Lender (including the Issuing Bank) or any other Person,
whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
   
                (iii)            Any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, if such
documents on their face appear to be in order;
   
                (iv)            Payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;




42

--------------------------------------------------------------------------------




 
                (v)            Any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder; or
                    (vi)            The existence of a Default or an Event of
Default.  

 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
   
                (j) Each Letter of Credit shall be subject to the Uniform
Customs and Practices for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, as the same may be amended from time to
time, and, to the extent not inconsistent therewith, the governing law of this
Agreement set forth in Section 10.5.

 

              Section 2.25       Increase of Commitments; Additional Lenders. At
any time before the Revolving Commitment Termination Date, subject to the terms
and conditions set forth herein, the Borrower may at any time and from time to
time, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request to add additional
term loans or additional Revolving Commitments (together, the “Incremental
Extensions of Credit”) in minimum principal amounts of $10,000,000 (or
$25,000,000 if a new Class of Term Loans is being created); provided that such
amount may be less than $10,000,000 (or $25,000,000, as applicable) if such
amount represents all the remaining available principal amount set forth below;
provided, further, that (i) immediately prior to and after giving effect to any
Incremental Facility Amendment (as defined below), no Default or




43

--------------------------------------------------------------------------------




Event of Default has occurred or is continuing or shall result therefrom, and
(ii) the Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Article VI recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available. The Incremental Extensions of Credit:

                                (a)           shall be in an aggregate principal
amount (for this purpose, treating the full amount of all Revolving Commitments
as principal) not exceeding $200,000,000;

                                (b)           shall rank pari passu in right of
payment and right of security in respect of the Collateral with the Revolving
Loans and Term Loans;

                                (c)           in the case of additional
Revolving Commitments, shall, on the date of the effectiveness of the applicable
Incremental Facility Amendment, be added to the then existing Revolving
Commitments, and all extensions of credit pursuant thereto shall have the same
terms as those that apply to the extensions of credit pursuant to the existing
Revolving Commitments; and

                                (d)           in the case of additional term
loans shall either (x) be added to, and form part of the same Class as, one or
more Classes (as specified in the respective Incremental Facility Amendment) of
theretofore outstanding Term Loans (in which case the same shall have the same
terms as the respective Class or Classes to which it is added) or (y) shall
represent a new Class of term loans, in which case such new Class of term loans
shall have the same terms and be entitled to all of the same rights and
privileges (other than amortization and maturity date, which shall be required
to be in compliance with the following proviso, and other than pricing), as the
Term Loans; provided that (i) the Incremental Extensions of Credit in the form
of term loans shall not have a final maturity date earlier than the Maturity
Date or the Revolving Commitment Termination Date then applicable to the
latest-maturing Loans, and (ii) Incremental Extensions of Credit in the form of
a new Class of term loans shall not have a weighted average life to maturity
that is shorter than that of the then remaining weighted average life to
maturity of the Class of Term Loans with the then longest remaining weighted
average life to maturity.

              The Borrower shall, in consultation with the Administrative Agent,
determine whether to offer the opportunity to provide all or portions of the
requested Incremental Extensions of Credit to one or more Lenders (the “Existing
Lenders”) that have provided the then existing Revolving Commitments (and
extensions of credit pursuant thereto) and/or then outstanding Term Loans
(collectively, the “Existing Extensions of Credit”), provided that no Existing
Lender shall be obligated to provide any Incremental Extension of Credit unless
it so agrees, and/or one or more additional banks, financial institutions or
other Persons, it being understood that each bank, financial institution or
other Person that elects to extend Incremental Extensions of Credit (each, an
“Additional Lender”) shall be required to be reasonably satisfactory to the
Borrower and the Administrative Agent (unless the Additional Lender is an
Existing Lender) and, in the case of Incremental Extensions of Credit in the
form of Revolving Loans, the Issuing Bank, and shall become a Lender under this
Agreement (or in the case of an Existing Lender, shall become an Additional
Lender with respect to its Incremental Extensions of Credit) pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement giving effect
to the modifications permitted by this Section and, as appropriate, the other
Loan Documents and executed only by each Loan Party, each Additional Lender and
the Administrative Agent.




44

--------------------------------------------------------------------------------




Commitments in respect of Incremental Extensions of Credit shall be Commitments
under this Agreement. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section. The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the following conditions: (i) the conditions set forth in Section 3.2
(it being understood that all references to “the date of such Borrowing” in such
Section 3.2 shall be deemed to refer to the Incremental Facility Closing Date),
(ii) the Borrower and the Subsidiary Loan Parties shall have delivered such
amendments, modifications and/or supplements to the Security Documents as are
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to ensure that the Incremental Extensions of Credit are secured by, and entitled
to the benefits of, the Security Documents, (iii) the Administrative Agent shall
have received copies of resolutions executed by (x) the Borrower, authorizing
the incurrence of such Incremental Extensions of Credit and (y) each other Loan
Party, stating that such Incremental Extensions of Credit are entitled to
benefits of the Security Documents and other Loan Documents and (iv) the
Borrower shall have delivered to the Administrative Agent an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrower reasonably satisfactory to the
Administrative Agent and dated such date, covering such of the matters set forth
in the opinions of counsel delivered to the Administrative Agent on the Closing
Date pursuant to Section 3.1(b)(vi) as may be reasonably requested by the
Administrative Agent, and such other matters as the Administrative Agent may
reasonably request (including, without limitation, the matters described in
immediately preceding clause (iii)). At the time of any provision of Revolving
Commitments constituting Incremental Extensions of Credit pursuant to this
Section, the Borrower shall, in coordination with the Administrative Agent,
repay outstanding Revolving Loans of certain of the Lenders with outstanding
Revolving Loans, and incur additional Revolving Loans from certain other Lenders
with outstanding Revolving Loans or Revolving Commitments (including the
Additional Lenders with outstanding Revolving Loans or Revolving Commitments),
in each case to the extent necessary so that all of the Lenders with Revolving
Commitments participate in each outstanding Borrowing of Revolving Loans pro
rata on the basis of their respective Revolving Commitments (after giving effect
to any increase in the Revolving Commitments pursuant to this Section) and with
the Borrower being obligated to pay to the respective Lenders any costs of the
type referred to in Section 2.20 in connection therewith.

              Section 2.26       Replacement of a Lender. If (i) Borrower is
required pursuant to Section 2.19 or 2.21 to make any additional payment to any
Lender or (ii) any Lender refuses to consent to a proposed amendment,
modification, waiver, discharge or termination with respect to this Agreement
that requires the consent of all Lenders (or all affected Lenders) pursuant to
Section 10.2 and the same has been approved by the Required Lenders or all other
affected Lenders, as applicable (any Lender described in clause (i) or clause
(ii) being an “Affected Lender”), the Borrower may elect to replace the
Revolving Commitment and/or Term Loans, as applicable, of such Affected Lender,
provided that no Event of Default shall have occurred and be continuing at the
time of such termination or replacement, and provided further that, concurrently
with such replacement, (y) another bank or other Person that is satisfactory to
the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash at par, the Revolving Credit Exposure and Term Loans of the
Affected Lender pursuant to an Assignment and




45

--------------------------------------------------------------------------------




Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 10.4 applicable to assignments,
and (z) the Borrower shall pay to such Affected Lender in immediately available
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued and unpaid that are owing to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without
limitation, payments due to such Affected Lender under Sections 2.19 and 2.21,
and (B) an amount, if any, equal to the payment that would have been due to such
Lender on the day of such replacement under Section 2.20 had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender, in each case to the extent not paid by the purchasing lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

              Section 3.1        Conditions To Effectiveness. The obligations of
the Lenders (including the Swingline Lender) to make Loans and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2).

 

 
                (a) The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or any Lead
Arranger.
                    (b) The Administrative Agent (or its counsel) shall have
received the following:  

 
                (i)            a counterpart of this Agreement signed by or on
behalf of each party thereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement;
   
                (ii)           the Subsidiary Guarantee Agreement duly executed
by all Domestic Subsidiaries of the Borrower;
   
                (iii)          duly executed Security Documents, all lien
searches requested by the Administrative Agent, and evidence of perfection of
the liens evidenced by the Security Documents;
   
                (iv)          a certificate of an authorized officer of each
Loan Party, attaching and certifying copies of its bylaws and of the resolutions
of its board of directors, authorizing the execution, delivery and performance
of the Loan Documents to which it is a party and certifying the name, title and
true signature of each officer of such Loan Party executing the Loan Documents
to which it is a party, unless such certificate is contemplated to be delivered
after the Closing Date pursuant to Section 5.12;




46

--------------------------------------------------------------------------------




 
                (v)           certified copies of the certificate of
incorporation or other organizational documents of each Loan Party, together
with certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of incorporation of such Loan Party and
each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign corporation, unless such documents are contemplated to be
delivered after the Closing Date pursuant to Section 5.12;
   
                (vi)          a favorable written opinion of Bass, Berry & Sims
PLC, counsel to the Loan Parties, and such other written opinions as may be
reasonably requested by the Administrative Agent, addressed to the
Administrative Agent for the benefit of the Lenders, covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;
   
                (vii)         a certificate, dated the Closing Date and signed
by a Responsible Officer, confirming compliance with the conditions set forth in
paragraphs (a), (b) and (c) of Section 3.2;
   
                (viii)        insurance certificates evidencing the existing
insurance coverage of Borrower, Axia and their respective Subsidiaries, naming
the Administrative Agent as an additional insured with respect to all liability
policies, and including a lender loss payable endorsement in favor of the
Administrative Agent with respect to all property/casualty policies covering
Collateral;
   
                (ix)           a duly executed Notice of Revolving Borrowing, if
applicable;
   
                (x)            a duly executed funds disbursement agreement; and
   
                (xi)           the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of August 31, 2006 and the related consolidated
statements of income, shareholders’ equity and cash flows for the fiscal year
then ended prepared by Ernst & Young, LLP.
 

 
                (c) The Axia Acquisition shall have been consummated (or,
contemporaneously with the making of the initial Loans hereunder, shall be
consummated), and the Administrative Agent shall have received an executed copy
of the Axia Acquisition Agreement and all schedules and exhibits thereto and all
other material agreements executed in connection therewith, and a certificate or
certificates executed by a Responsible Officer of the Borrower as of the Closing
Date, in form and substance satisfactory to the Administrative Agent, stating
that (A) all conditions to the consummation of the transactions contemplated by
the Axia Acquisition Agreement have been satisfied, (B) the Borrower has no
knowledge that any representations or warranties contained in the Axia
Acquisition Agreement are incorrect in any material respects, (C) all consents,
approvals, authorizations, registrations or filings required to be made or
obtained by any party to the Axia Acquisition Agreement on or before the Closing
Date in connection with the Axia Acquisition have been obtained and are in full
force and




47

--------------------------------------------------------------------------------




 
effect, and (D) all applicable waiting periods have expired, and to Borrower’s
knowledge no investigation or inquiry by any Governmental Authority regarding
the Axia Acquisition exists.

 

              Section 3.2        Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable,:

 

                  (a) no Default or Event of Default shall exist; and    
                (b) all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto, except for (i) representations and warranties effective
as of a specified date, which shall remain true and correct as of such specified
date, and (ii) changes in facts and circumstances that are not prohibited by the
terms of this Agreement;
   
                (c) since the date of the most recent financial statements of
the Borrower described in Section 4.4 there shall have been no change that has
had or could reasonably be expected to have a Material Adverse Effect; and
   
                (d) the Administrative Agent shall have received such other
documents, certificates, information or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.

 

              Each Borrowing and each issuance, amendment, extension or renewal
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.

              Section 3.3        Delivery of Documents. All of the Loan
Documents, certificates, legal opinions and other documents and papers referred
to in this Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and shall be in form
and substance satisfactory in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

              The Borrower represents and warrants to the Administrative Agent
and each Lender as follows:

              Section 4.1        Existence; Power. The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation or limited liability company, as applicable, under the laws of the
jurisdiction of its organization, (ii) has all requisite power and




48

--------------------------------------------------------------------------------




authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.

              Section 4.2        Organizational Power; Authorization. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational action. This Agreement has
been duly executed and delivered by the Borrower, and constitutes, and each
other Loan Document to which any Loan Party is a party, when executed and
delivered by such Loan Party, will constitute, valid and binding obligations of
the Borrower or such Loan Party (as the case may be), enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

              Section 4.3        Governmental Approvals; No Conflicts. The
execution, delivery and performance by the Borrower of this Agreement, and by
each Loan Party of the other Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect or where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
material assets or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries and (d) will not result in the
creation or imposition of any Lien on any material asset of the Borrower or any
of its Subsidiaries, except Liens (if any) created under the Loan Documents.

              Section 4.4        Financial Statements. The Borrower has
furnished to each Lender (i) the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of August 31, 2006 and the related consolidated
statements of income, shareholders’ equity and cash flows for the fiscal year
then ended prepared by Ernst & Young, LLP, (ii) the audited consolidated
financial statements of Axia and its Subsidiaries as of its most recently ended
fiscal year, including a balance sheet and income and cash flow statements,
audited by Clifton Gunderson LLP, and (iii) the unaudited consolidated balance
sheet of Axia and its Subsidiaries as of August 31, 2006, and the related
unaudited consolidated statements of income and cash flows for the portion of
its fiscal year then ended. The financial statements described in clause (i)
above fairly present the consolidated financial condition of the Borrower and
its Subsidiaries as of the date(s) thereof and the consolidated results of
operations of the Borrower and its Subsidiaries for the fiscal year ended August
31, 2006 in conformity with GAAP. Since August 31, 2006, there have been no
changes with respect to the Borrower and its Subsidiaries that have had or could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect.




49

--------------------------------------------------------------------------------




              Section 4.5        Litigation and Environmental Matters.

 

 
                (a) Except as set forth on Schedule 4.5(a), no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
   
                (b) Except for any matters that would not constitute a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

              Section 4.6        Compliance with Laws and Agreements. The
Borrower and each Subsidiary is in compliance with (a) all applicable laws,
rules, regulations and orders of any Governmental Authority, and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

              Section 4.7        Investment Company Act, Etc. Neither the
Borrower nor any of its Subsidiaries is (a) an “investment company”, as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt.

              Section 4.8        Taxes. The Borrower and its Subsidiaries have
timely filed or caused to be filed (or have obtained permitted extensions for)
all Federal income tax returns and, to the knowledge of Borrower, have filed or
caused to be filed (or have obtained permitted extensions for) all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except (i) to the
extent the failure to do so would not have a Material Adverse Effect or (ii)
where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves.

              Section 4.9        Margin Regulations. None of the proceeds of any
of the Loans or Letters of Credit will be used for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of such terms under
Regulation U as now and from time to time hereafter in effect (except in a
manner that is permitted by Regulation U) or for any purpose that violates the
provisions of Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System.




50

--------------------------------------------------------------------------------




              Section 4.10       ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans.

              Section 4.11       Ownership of Property.

 

 
                (a) Each of the Borrower and its Subsidiaries has good title to,
or valid leasehold interests in, all of its real and personal property material
to the operation of its business.
   
                (b) Each of the Borrower and its Subsidiaries owns, or is
licensed, or otherwise has the right, to use, all material patents, trademarks,
service marks, tradenames, copyrights and other intellectual property material
to its business, and the use thereof by the Borrower and its Subsidiaries does
not infringe on the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not have a Material
Adverse Effect.

 

              Section 4.12       Disclosure. The Borrower has disclosed to the
Lenders all agreements, instruments, and corporate or other restrictions to
which the Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Neither the Information
Memorandum (with respect to information contained therein concerning the
Borrower and its Subsidiaries) nor any of the reports (including without
limitation all reports that the Borrower is required to file with the Securities
and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

              Section 4.13       Labor Relations. There are no strikes, lockouts
or other material labor disputes or grievances against the Borrower or any of
its Subsidiaries, or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries, and no significant unfair
labor practice charges or grievances are pending against the Borrower or any of
its Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority, which individually or in the aggregate would
result in a Material Adverse Effect. All payments due from the Borrower or any
of its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the




51

--------------------------------------------------------------------------------




books of the Borrower or any such Subsidiary, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

              Section 4.14       Subsidiaries. Schedule 4.14 sets forth the name
of, the ownership interest of the Borrower in, the jurisdiction of incorporation
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, Restricted Subsidiary or Foreign Subsidiary in each case
as of the Closing Date.

              Section 4.15       Axia Acquisition. As of the Closing Date, (a)
the Axia Acquisition has been duly consummated in accordance with the terms and
conditions of the Axia Acquisition Documents, without any material waiver or
deviation therefrom that has not been previously disclosed to the Administrative
Agent in writing, (b) the Borrower directly or indirectly owns 100% of the
issued and outstanding capital stock of Axia, and (c) to the Borrower’s
knowledge, there has been no event or occurrence with respect to Axia’s
financial condition (as reflected on its audited financial statements dated as
of December 31, 2005) since such date that would have a Material Adverse Effect.

ARTICLE V

AFFIRMATIVE COVENANTS

              The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of and interest on any Loan or any fee or
any LC Disbursement remains unpaid or any Letter of Credit remains outstanding:

              Section 5.1        Financial Statements and Other Information. The
Borrower will deliver to the Administrative Agent and each Lender:

 

 
                (a) as soon as available and in any event within 90 days after
the end of each fiscal year of Borrower, a copy of the annual audited report for
such fiscal year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on by Ernst & Young, LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such fiscal
year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;
   
                (b) as soon as available and in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such




52

--------------------------------------------------------------------------------




 
fiscal quarter and the related unaudited consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such fiscal quarter and the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous fiscal year, all certified by a Responsible
Officer or treasurer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes;
   
                (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible
Officer, (i) certifying as to whether there exists a Default or Event of Default
on the date of such certificate, and if a Default or an Event of Default then
exists, specifying the details thereof and the action the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with Article VI and (iii) stating whether
any change in GAAP or the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 4.4 and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
   
                (d) promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
   
                (e) promptly following any request therefor, such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request.

 

              Section 5.2        Notices of Material Events. The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

 
                (a) the occurrence of any Default or Event of Default;
   
                (b) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or, to the
knowledge of the Borrower, affecting the Borrower or any Subsidiary which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
   
                (c) the occurrence of any event or any other development by
which the Borrower or any of its Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which




53

--------------------------------------------------------------------------------




 
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
   
                (d) the occurrence of any ERISA Event that alone, or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $5,000,000; and
   
                (e) any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

 

              Each notice delivered under this Section shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

              Section 5.3        Existence; Conduct of Business. The Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and maintain in full force and effect its
legal existence and its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business (to the extent a failure to do so would have a Material
Adverse Effect) and will continue to engage in substantially the same business
as presently conducted or such other businesses that are reasonably related
thereto; provided, that nothing in this Section shall prohibit any merger,
consolidation, conversion, liquidation or dissolution permitted under Section
7.3.

              Section 5.4        Compliance with Laws, Etc. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
properties, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

              Section 5.5        Payment of Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay and discharge at or before maturity,
all of its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

              Section 5.6        Books and Records. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all material dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of Borrower in conformity with
GAAP.

              Section 5.7        Visitation, Inspection, Etc. The Borrower will,
and will cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its




54

--------------------------------------------------------------------------------




independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent or any Lender may reasonably request after
reasonable prior notice to the Borrower. During the course of the aforementioned
visitations, inspections, examinations and discussions, representatives of the
Administrative Agent and the Lenders may encounter individually identifiable
healthcare information or other confidential information relating to healthcare
patients (collectively, the “Confidential Healthcare Information”). Unless
otherwise required by law, the Administrative Agent and any Lender, and their
respective representatives, shall not disclose, compile, aggregate, remove from
the properties of the Borrower or any of its Subsidiaries or record in any
manner any Confidential Healthcare Information, and shall not require the
Borrower or any of its Subsidiaries to violate any laws, regulations or
ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, the Health Insurance Portability and
Accountability Act of 1996, as amended, and the rules and regulations
promulgated thereunder.

              Section 5.8        Maintenance of Properties; Insurance. The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, except for ordinary wear and tear, if the failure to do so, either
individually or it the aggregate, could reasonably be expected to result in a
Material Adverse Effect, (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations and (c) cause the Administrative
Agent to be named as an additional insured on all general liability insurance
policies maintained by the Borrower and its Subsidiaries and maintain the lender
loss payable endorsement with respect to all property/casualty policies covering
Collateral delivered on the Closing Date (or its equivalent). So long as no
Event of Default has occurred and is continuing, the Administrative Agent will
release to the Borrower (or the applicable Subsidiary) any property/casualty
insurance proceeds paid to the Administrative Agent to be used in a manner not
prohibited by this Agreement.

              Section 5.9        Use of Proceeds and Letters of Credit. The
Borrower will use the proceeds of the Revolving Loans to pay a portion of the
purchase price as set forth in the Axia Acquisition Documents and the
transaction costs related thereto, to refinance the outstanding Indebtedness
evidenced by the Prior Facility, to finance working capital needs, to finance
Acquisitions permitted by the terms hereof, to finance the repurchase of
Borrower’s common stock in accordance with the terms hereof, to finance capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower will use the proceeds of the Term Loans to pay a
portion of the purchase price as set forth in the Axia Acquisition Documents and
the transaction costs related thereto. The Borrower will use Letters of Credit
for general corporate purposes of the Borrower and its Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.




55

--------------------------------------------------------------------------------




Section 5.10       Additional Subsidiaries.

   
                (a) If any Domestic Subsidiary is acquired or formed after the
Closing Date, the Borrower will, within ten (10) business days after such
Domestic Subsidiary is acquired or formed, notify the Administrative Agent
thereof and within thirty (30) days thereafter will cause such Domestic
Subsidiary to become a Subsidiary Loan Party by executing supplements or
joinders to the Subsidiary Guarantee Agreement and the Assignment and Security
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, and will cause such Domestic Subsidiary to deliver simultaneously
therewith similar documents applicable to a Subsidiary Loan Party required under
Section 3.1 as reasonably requested by the Administrative Agent. If a Restricted
Subsidiary actively engages in business or acquires assets in excess of $250,000
after the Closing Date, the Borrower will, within ten (10) business days after
such Restricted Subsidiary engaged in business or has such assets, notify the
Administrative Agent thereof and promptly thereafter (but in no event more than
thirty (30) days after such notice) will cause such Restricted Subsidiary to
become a Subsidiary Loan Party by executing supplements or joinders to the
Subsidiary Guarantee Agreement and the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, and will
cause such Restricted Subsidiary to deliver simultaneously therewith similar
documents applicable to a Subsidiary Loan Party required under Section 3.1 as
reasonably requested by the Administrative Agent. Such Restricted Subsidiary
shall thereafter become a Subsidiary Loan Party for all purposes hereunder.
   
                (b) If a Foreign Subsidiary is acquired or formed after the
Closing Date and is owned directly by the Borrower or a Subsidiary Loan Party,
the Borrower will, within ten (10) business days after such Foreign Subsidiary
is acquired or formed, notify the Administrative Agent thereof, and within
thirty (30) days thereafter the Borrower will execute, or will cause such
Subsidiary Loan Party to execute, a supplement or joinder to the Pledge
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, together with all other documents and certificates necessary to perfect a
first priority Lien on the stock or other equity interest of such
Foreign Subsidiary pledged under the Pledge Agreement. The Borrower will also,
or will also cause such Subsidiary Loan Party to, deliver simultaneously
therewith similar documents required under Section 3.1 as reasonably requested
by the Administrative Agent. The Pledge Agreement shall create a valid and first
priority Lien on 65% of the voting capital stock (or other voting equity
interests) and 100% of the non-voting capital stock (or other non-voting equity
interests) of such Foreign Subsidiary (or such lesser percentages as may be
required to avoid any adverse tax consequences under applicable laws and
regulations).
   
                (c) If a Domestic Subsidiary is acquired or formed after the
Closing Date and is owned directly by the Borrower or a Subsidiary Loan Party,
the Borrower will, within ten (10) business days after such Domestic Subsidiary
is acquired or formed, notify the Administrative Agent thereof, and within
thirty (30) days thereafter the Borrower will execute, or will cause such
Subsidiary Loan Party to execute, a supplement or joinder to the Pledge
Agreement, in form and substance satisfactory to the Administrative Agent,
together with all other documents and certificates necessary to perfect a first
priority Lien on the stock or other equity interests of such Domestic Subsidiary
pledged under the Pledge Agreement. The Borrower will also, or will also cause
such Subsidiary Loan




56

--------------------------------------------------------------------------------




 
Party to, deliver simultaneously therewith similar documents required under
Section 3.1 as reasonably requested by the Administrative Agent. The Pledge
Agreement shall create a valid and first priority Lien on all voting capital
stock (or other voting equity interests) and all non-voting capital stock (or
other non-voting equity interests) of such Domestic Subsidiary.

 

              Section 5.11       Additional Assets. Within ten (10) days after
receipt of written notice from the Administrative Agent, the Borrower and any
Subsidiary Loan Party shall execute such security agreements, collateral
assignments, deeds of trust, mortgages, pledge agreements, or similar
agreements, and take all such necessary steps (including filings and recordings
with appropriate governmental offices), all at the Borrower’s expense, as may be
reasonably requested by the Administrative Agent to obtain on behalf of the
Lenders a Lien against any presently existing or hereafter acquired material
asset of the Borrower and each Subsidiary Loan Party.

              Section 5.12       Post-Closing Covenant.

 

 
                (a)           No later than 10 Business Days after the Closing
Date, the Borrower shall deliver to the Administrative Agent (i) evidence that
the names of Axia and each of its Subsidiaries have been changed in accordance
with the terms of the Axia Acquisition Agreement, (ii) stock certificates for
Axia and each of its corporate Subsidiaries reflecting the new names, together
with undated stock powers executed in blank, and (iii) to the extent requested
by the Administrative Agent, revised stock certificates for other Subsidiaries
removing or altering restrictive legends in a manner reasonably requested by the
Administrative Agent. The Borrower acknowledges that upon receipt of the
foregoing, the Administrative Agent is authorized to file amendments to its UCC
financing statements reflecting such changes in names.
   
                (b)           No later than January 15, 2007, or such later date
to which the Administrative Agent shall agree in writing, Borrower shall deliver
to the Administrative Agent amendments to the operating agreements of AXIA My
ePhit, LLC and WholeHealthMD.com, LLC, in form and substance reasonably
satisfactory to Administrative Agent.
   
                (c)           If and to the extent requested by the
Administrative Agent, the Borrower shall use its best efforts to deliver to the
Administrative Agent a certificate of an authorized officer of AlignisOne of New
Jersey, Inc. (i) attaching and certifying copies of its bylaws and articles of
incorporation, (ii) attaching a certificate of good standing or existence from
the State of New Jersey Department of Treasury and (iii) certifying the name,
title and true signature of each officer of such Loan Party executing the Loan
Documents to which it is a party.

 




57

--------------------------------------------------------------------------------




ARTICLE VI

FINANCIAL COVENANTS

 

              The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of or interest on or any Loan remains
unpaid or any fee or any LC Disbursement remains unpaid or any Letter of Credit
remains outstanding:

              Section 6.1        Ratio of Consolidated Total Funded Debt to
Consolidated EBITDA. As of the end of each fiscal quarter ending during a period
specified in the table below, the Borrower and its Subsidiaries shall maintain
on a consolidated basis a ratio of Consolidated Total Funded Debt to
Consolidated EBITDA that does not exceed the applicable Required Threshold set
forth below; provided however, that if during any fiscal quarter the Borrower
consummates one or more Acquisitions permitted herein that in the aggregate
equals or exceeds $50,000,000, then and in such event the Required Threshold for
such fiscal quarter and the following two fiscal quarters shall be increased to
the applicable Post-Acquisition Required Threshold set forth below:

 

Period     Required
Threshold Post-Acquisition
Required Threshold

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                      Prior to August 31, 2007       4.00:1.00       4.50:1.00  
August 31, 2007 – May 31, 2008       3.75:1.00       4.25:1.00   August 31, 2008
– May 31, 2009       3.50:1.00       4.00:1.00   August 31, 2009 and thereafter
      3.00:1.00       3.50:1.00                      

The Borrower’s compliance with this requirement shall be calculated on a rolling
four-quarter basis, measured on the last day of each fiscal quarter.
Consolidated EBITDA shall include the Consolidated EBITDA on a Pro Forma Basis
of the Person(s) acquired in such Acquisition(s) (including but not limited to
Axia), subsequent to the date(s) of such Acquisition(s) for a period not to
exceed four fiscal quarters so long as the calculation thereof is done in a
manner reasonably calculated to be consistent with GAAP and such calculation is
set forth in the supporting calculations to a covenant compliance certificate as
detailed and measured to the Administrative Agent’s reasonable satisfaction.

              Section 6.2        Fixed Charge Coverage Ratio. The Borrower will
have as of the end of each fiscal quarter of the Borrower, a Fixed Charge
Coverage Ratio of at least 1.50 to 1.0. Borrower’s compliance with this ratio
shall be measured at the end of each fiscal quarter of Borrower, and calculated
for such quarter and the three preceding fiscal quarters taken as a whole. In
calculating the Fixed Charge Coverage Ratio, Consolidated EBITDA shall include
the Consolidated EBITDA on a Pro Forma Basis of the Persons(s) acquired in such
Acquisition(s) (including but not limited to Axia) subsequent to the date(s) of
such Acquisition(s) for a period not to exceed four fiscal quarters so long as
the calculation thereof is done in a manner reasonably calculated to be
consistent with GAAP and such calculation is set forth in the supporting
calculations to a covenant compliance certificate as detailed and measured to
the Administrative Agent’s reasonable satisfaction.

              Section 6.3        Consolidated Net Worth. The Borrower will not
permit its Consolidated Net Worth at any time to be less than an amount equal to
$163,897,000, plus 75% of positive Consolidated Net Income on a cumulative basis
for all fiscal quarters of the Borrower commencing with the fiscal quarter
ending on November 30, 2005 (provided, that if




58

--------------------------------------------------------------------------------




Consolidated Net Income is negative in any fiscal quarter the amount added for
such fiscal quarter shall be zero and such negative Consolidated Net Income
shall not reduce the amount of Consolidated Net Income added from any previous
fiscal quarter), plus 100% of the amount by which the Borrower’s “total
stockholders’ equity” is increased as a result of any public or private equity
offering of equity securities by the Borrower after the Closing Date (and
promptly upon the completion of such offering, the Borrower shall notify the
Administrative Agent in writing of the amount of such increase in “total
stockholders’ equity”).

ARTICLE VII

NEGATIVE COVENANTS

              The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of or interest on any Loan remains unpaid
or any fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

              Section 7.1        Indebtedness. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except: 

 

                  (a) Indebtedness created pursuant to the Loan Documents;    
                (b) Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;
   
                (c) Indebtedness of the Borrower owing to any Domestic
Subsidiary and of any Domestic Subsidiary owing to the Borrower or any other
Domestic Subsidiary;
   
                (d) Indebtedness in respect of obligations under Hedging
Agreements permitted by Section 7.10;
   
                (e) other unsecured Indebtedness of Loan Parties in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding;
   
                (f) Capital Lease Obligations and secured purchase money
indebtedness of Loan Parties not in excess of $40,000,000 in the aggregate at
any time;
   
                (g) Indebtedness (secured or unsecured) of Foreign Subsidiaries
in an aggregate principal amount not to exceed the equivalent of $15,000,000 at
any time outstanding, provided, however, that no change in currency exchange
rates subsequent to an incurrence of Indebtedness permitted by this provision
shall result in a violation of this provision;




59

--------------------------------------------------------------------------------




 
                (h) Indebtedness consisting of any Guarantee by the Borrower or
any Subsidiary of the Indebtedness of a Foreign Subsidiary allowable under
subsection (g) of this Section;
   
                (i) Indebtedness of a Foreign Subsidiary to the Borrower or a
Domestic Subsidiary, subject to the limitation in Section 7.4(g); and
                    (j) Permitted Subordinated Debt.

 

              Section 7.2        Negative Pledge. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Lien on any of their respective assets or property now owned or
hereafter acquired or, except:

 

 
                (a) Liens created in favor of the Administrative Agent for the
benefit of the Lenders pursuant to the Loan Documents;
                    (b) Permitted Encumbrances;    
                (c) a Lien securing a Hedging Agreement in favor of a Person who
was a Lender or an Affiliate of a Lender as of the date of such Hedging
Agreement, entered into in connection with interest rate risks with respect to
this Agreement, which ranks pari passu with the Security Documents; 
   
                (d) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
   
                (e) purchase money Liens upon or in any fixed or capital assets
to secure the purchase price or the cost of such fixed or capital assets or to
secure Indebtedness allowable under Section 7.1 incurred solely for the purpose
of financing the acquisition of such fixed or capital assets (including Liens
securing any Capital Lease Obligations); provided, that (i) such Lien secures
Indebtedness permitted by Section 7.1(f), (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition thereof; (iii) such Lien
does not extend to any other asset; and (iv) the Indebtedness secured thereby
does not exceed the cost of acquiring such fixed or capital assets;
   
                (f) any Lien (i) existing on any asset of any Person at the time
such Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of
any Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;
   
                (g) any Lien on the assets of a Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary allowable under Section 7.1(g); and




60

--------------------------------------------------------------------------------




 
                (h) extensions, renewals, or replacements of any Lien referred
to in paragraphs (a) through (g) of this Section; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
      Section 7.3        Fundamental Changes.      
                (a) The Borrower will not, and will not permit any Subsidiary
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person or if the surviving Person is a Domestic Subsidiary
thereafter and complies with Section 5.10, (ii) any Subsidiary may merge into
another Subsidiary; provided that a Domestic Subsidiary may not merge into a
Foreign Subsidiary; and provided that if any party to such merger is a
Subsidiary Loan Party, a Subsidiary Loan Party shall be the surviving Person,
(iii) a Foreign Subsidiary may merge into another Foreign Subsidiary, (iv) any
Subsidiary may be converted into a limited liability company if it complies with
the provisions of Section 5.10, to the extent applicable, (v) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party and (vi) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless the
corresponding Investment (as defined in Section 7.4), if any, is also permitted
by Section 7.4.
   
                (b) The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date hereof and businesses reasonably related thereto.

 

              Section 7.4        Investments, Loans, Etc. The Borrower will not,
and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger), any common stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, except: 




61

--------------------------------------------------------------------------------




 
                (a) Investments (other than Permitted Investments) existing on
the date hereof and set forth on Schedule 7.4 (including Investments in Domestic
Subsidiaries);
                    (b) Permitted Investments;                     (c)
Guarantees constituting Indebtedness permitted by Section 7.1;    
                (d) loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses;
   
                (e) Investments made by the Borrower in or to any Domestic
Subsidiary and by any Domestic Subsidiary in or to the Borrower or another
Domestic Subsidiary;
   
                (f) Investments by Foreign Subsidiaries that are held or made
outside the United States of the same or similar quality as Permitted
Investments and Investments by a Foreign Subsidiary in another Foreign
Subsidiary;
   
                (g) Investments by the Borrower or any Domestic Subsidiary in
any Foreign Subsidiaries in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding; 
                    (h) Hedging Agreements permitted by Section 7.10;    
                (i) Investments described in Section 7.5(iii); and    
                (j) Investments consisting of the Acquisition of assets of or
equity interests in third parties provided (i) such Acquisition is in the same
line of business or supports the primary business activities of Borrower and its
Subsidiaries or is a business reasonably related to the business that Borrower
and its Subsidiaries were engaged in on the Closing Date; (ii) after giving
effect to the Acquisition, the Borrower would have been in compliance with
Section 6.1 (calculated on a Pro Forma Basis taking into account such
Acquisition) measured as of the last day of the most recently ended fiscal
quarter of the Borrower for which the Borrower has delivered financial
statements to the Administrative Agent hereunder; (iii) no Default or Event of
Default exists or would exist taking into account such Acquisition; and (iv) if
the consideration for one or more Acquisitions exceeds in the aggregate
$50,000,000 in any fiscal quarter, the Administrative Agent has received, prior
to consummation of the Acquisition that causes such amount to be exceeded, a Pro
Forma Compliance Certificate demonstrating compliance with Section 6.1.

 

Notwithstanding any provisions in this Section to the contrary, the Borrower
will not, and will not permit its Subsidiaries to, make Investments in a
Restricted Subsidiary after the date of this Agreement.

              Section 7.5        Restricted Payments. The Borrower will not, and
will not permit its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any dividend on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition




62

--------------------------------------------------------------------------------




of, any shares of common stock or Indebtedness subordinated to the Obligations
of the Borrower or any options, warrants, or other rights to purchase such
common stock or such Indebtedness, whether now or hereafter outstanding (each, a
“Restricted Payment”), except for (i) dividends payable by the Borrower solely
in shares of any class of its common stock, (ii) Restricted Payments made by any
Subsidiary ratably to the Borrower, any other Subsidiaries of the Borrower and
any other minority shareholders of a Subsidiary of Borrower, and (iii)
redemptions and other purchases of the capital stock of the Borrower for cash;
provided, that (a) no Default or Event of Default has occurred and is continuing
at the time such dividend is paid or such redemption or purchase is made, and
(b) no more than $50,000,000 in the aggregate is paid for redemption or purchase
of the Borrower’s stock during the term hereof. Notwithstanding any provisions
in this Section to the contrary, the Borrower will not, and will not permit its
Subsidiaries to, make a Restricted Payment to a Restricted Subsidiary and the
Borrower will not, and will not permit its Domestic Subsidiaries to, make a
Restricted Payment to a Foreign Subsidiary except as an Investment permitted
under Section 7.4 (g).

              Section 7.6        Sale of Assets. The Borrower will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s common stock, to any Person other than the Borrower
or a Subsidiary Loan Party, except:

 

                (a) the sale or other disposition for fair market value of
obsolete or worn-out property or other property not necessary for operations
disposed of in the ordinary course of business;
 


                (b) the sale of inventory and Permitted Investments, and the
licensing of intangible property, in the ordinary course of business;
 


                (c) the sale or other disposition of assets in a transaction
permitted under Section 7.3(a); and
 


                (d) other sales or Dispositions of assets with a fair market
value that does not exceed in the aggregate $10,000,000 in any four fiscal
quarter period.

 

              Section 7.7        Transactions with Affiliates. The Borrower will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates, and which are not prohibited by Section 7.4 and
(c) any Restricted Payment permitted by Section 7.5.

              Section 7.8        Restrictive Agreements. The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now




63

--------------------------------------------------------------------------------




owned or hereafter acquired, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement or any other Loan Document, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in real property or equipment leases restricting the
assignment thereof.

              Section 7.9        Sale and Leaseback Transactions. The Borrower
will not, and will not permit any of the Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

              Section 7.10       Hedging Agreements. The Borrower will not, and
will not permit any of its Domestic Subsidiaries to, enter into any Hedging
Agreement other than a Hedging Agreement entered into by such Person for the
purpose of mitigating existing or anticipated risks of such Person associated
with liabilities, obligations, commitments, investments, assets or property of
such Person (including changes in the value of foreign currencies held by such
Person), and not for purposes of speculation.

              Section 7.11       Status of Incorporation and Formation. Except
in a transaction permitted by Section 7.3(a), the Borrower will not permit any
Subsidiary Loan Party to change its state of incorporation or formation without
giving thirty (30) days’ prior written notice to the Administrative Agent.

              Section 7.12       Accounting Changes. Subject to Section 1.3, the
Borrower will not, and will not permit any Subsidiary to, make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change the fiscal year of the Borrower or of any Subsidiary, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

              Section 7.13        Permitted Subordinated Debt.

 

 
                (a) The Borrower will not, and will not permit any of its
Subsidiaries to (i) prepay, redeem, repurchase or otherwise acquire for value
any Permitted Subordinated Debt, or (ii) make any principal, interest or other
payments on any Permitted Subordinated Debt that is not expressly permitted by
the subordination provisions of the Subordinated Debt Documents.




64

--------------------------------------------------------------------------------




 
                (b) The Borrower will not, and will not permit any of its
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Subordinated Debt Document if the effect of such amendment,
modification or waiver is to (i) increase the interest rate on such Permitted
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof in a manner adverse to the Administrative Agent
or the Lenders; (iii) alter the covenants and events of default in a manner that
would make such provisions more onerous or restrictive to the Borrower or any
such Subsidiary; or (iv) otherwise increase the obligations of the Borrower or
any Subsidiary in respect of such Permitted Subordinated Debt or confer
additional rights upon the holders thereof which individually or in the
aggregate would be materially adverse to the Borrower or any of its Subsidiaries
or to the Administrative Agent or the Lenders.

 

ARTICLE VIII

EVENTS OF DEFAULT

              Section 8.1        Events of Default. If any of the following
events (each an “Event of Default”) shall occur:

 

 
                (a) the Borrower shall fail to pay any principal of any Loan or
of any reimbursement obligation in respect of any LC Disbursement on the date
such payment became due and payable, whether at the due date thereof or at a
date fixed for prepayment or otherwise; or
   
                (b) the Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount payable under clause (a) of
this Article) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three days; or
   
                (c) any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
   
                (d) the Borrower shall fail to observe or perform any covenant
or agreement contained in Section 5.2, Section 5.3 (with respect to the
Borrower’s existence) or Articles VI or VII; or
   
                (e) any Loan Party shall fail to observe or perform any covenant
or agreement contained in this Agreement (other than those referred to in
clauses (a), (b) and (d) above), and such failure shall remain unremedied for 30
days after the earlier of (i) any




65

--------------------------------------------------------------------------------




 
Responsible Officer of the Borrower becomes aware of such failure, or (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
   
                (f) the Borrower or any Subsidiary (whether as primary obligor
or as guarantor or other surety) shall fail to pay any principal of or premium
or interest on any Material Indebtedness that is outstanding, when and as the
same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
   
                (g) the Borrower or any Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
   
                (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary or for a substantial part of its
assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
   
                (i) the Borrower or any Subsidiary shall become unable to pay,
shall admit in writing its inability to pay, or shall fail to pay, its debts
generally as they become due; or
   
                (j) an ERISA Event shall have occurred that, in the opinion of
the Required Lenders, when taken together with other ERISA Events that have
occurred, could




66

--------------------------------------------------------------------------------




 
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or
   
                (k) any judgment or order for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
   
                (l) any non-monetary judgment or order shall be rendered against
the Borrower or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
   
                (m) a Change in Control shall occur or exist; or
   
                (n) any provision of the Subsidiary Guarantee Agreement or any
Security Document shall for any reason cease to be valid and binding on, or
enforceable against, any Subsidiary Loan Party, or any Subsidiary Loan Party
shall so state in writing, or any Subsidiary Loan Party shall seek to terminate
its liability under the Subsidiary Guarantee Agreement; or
   
                (o) a default shall exist under the Subsidiary Guarantee
Agreement or any Security Document, subject to any cure periods or grace periods
therein; or
   
                (p) an Event of Default shall exist under any other agreements
evidencing Indebtedness owed to any of the Lenders or under any Hedging
Agreement executed with any of the Lenders or any Affiliate of a Lender (taking
into account any applicable notice and cure or grace period provisions thereof);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise all remedies contained in any other Loan Document; and if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.




67

--------------------------------------------------------------------------------




              Section 8.2        Application of Proceeds from Collateral. All
proceeds from each sale of, or other realization upon, all or any part of the
Collateral by the Administrative Agent or any of the Lenders that occurs after
the principal of and any accrued interest on the Loans, and all other
Obligations owing hereunder, have been declared, or deemed to be, due and
payable immediately pursuant to the last paragraph of Section 8.1 or after the
Administrative Agent forecloses on any of the Collateral, shall be applied as
follows:

 

 
                first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral
and due and payable pursuant to any of the Loan Documents, until the same shall
have been paid in full;
   
                second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
   
                third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
   
                fourth, to the fees due and payable under Section 2.15(b) and
(c) and interest then due and payable under the terms hereof, until the same
shall have been paid in full;
   
                fifth, to the aggregate outstanding principal amount of the
Loans, the LC Exposure and the Hedge/Cash Management Exposure of the Borrower
and its Subsidiaries, to the extent secured pursuant to the Loan Documents,
until the same shall have been paid in full, allocated pro rata among the
Lenders and any Affiliates of Lenders that hold such Obligations based on their
respective pro rata shares of the aggregate amount of such Obligations;
   
                sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 102% of the LC Exposure after giving effect to the foregoing clause fifth;
and
   
                seventh, to the extent any proceeds remain, to the Borrower or
any other Loan Party entitled thereto.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.24(g).




68

--------------------------------------------------------------------------------




ARTICLE IX   THE ADMINISTRATIVE AGENT

      Section 9.1         Appointment of Administrative Agent.      
                (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions set forth in this Article shall apply to any
such sub-agent and the Related Parties of the Administrative Agent and any such
sub-agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
   
                (b) The Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required Lenders to act for the Issuing Bank with
respect thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

              Section 9.2        Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the




69

--------------------------------------------------------------------------------




absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

              Section 9.3        Lack of Reliance on the Administrative Agent.
Each of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.

              Section 9.4        Certain Rights of the Administrative Agent. If
the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

              Section 9.5        Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or made by the proper Person. The Administrative
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.

              Section 9.6        The Administrative Agent in its Individual Capacity.
The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms




70

--------------------------------------------------------------------------------




“Lenders”, “Required Lenders”, “holders of notes”, or any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

 

  Section 9.7        Successor Administrative Agent.      
                (a) The Administrative Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrower provided that no Default or Event
of Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
   
                (b) Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. If within 45 days after written notice is given of
the retiring Administrative Agent’s resignation under this Section no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

              Section 9.8        Authorization to Execute other Loan Documents.
Each Lender hereby authorizes the Administrative Agent to execute on behalf of
all Lenders all Loan Documents other than this Agreement.

              Section 9.9        Documentation Agent; Syndication Agent. Each
Lender hereby designates U.S. Bank National Association and Regions Bank as
Co-Documentation Agents and agrees that the Co-Documentation Agents shall have
no duties or obligations as such to any Lender or any Loan Party under any Loan
Documents. Each Lender hereby designates JPMorgan Chase Bank, N.A. and Fifth
Third Bank, N.A. as Co-Syndication Agents and agrees




71

--------------------------------------------------------------------------------




that the Co-Syndication Agents shall have no duties or obligations as such to
any Lender or any Loan Party under any Loan
Documents.                                                  

  ARTICLE X   MISCELLANEOUS  

  Section 10.1          Notices.      
                (a) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 

    To the Borrower:   Healthways, Inc.         3841 Green Hills Village Drive  
      Nashville, Tennessee 37215         Attention: Alfred Lumsdaine, Senior
Vice
President, Chief Accounting Officer
and Controller         Facsimile Number: (615) 665-7715               To the
Administrative Agent:    SunTrust Bank         303 Peachtree Street, N. E./ 25th
Floor         Atlanta, Georgia 30308         Attention: Agency Services        
Facsimile Number: (404) 724-3879               With a copy to:   SunTrust Bank  
      201 Fourth Avenue North         P.O. Box 305110         Mail Code: TN
Nashville 1907         Nashville, Tennessee 37230-5110         Attention: Audrey
Soskin,         Portfolio Manager         Facsimile Number: (615) 748-5117      
        To the Issuing Bank:    SunTrust Bank         25 Park Place, N.E.      
  Mail Code: 3706         Atlanta, Georgia 30303         Attention: Jon Conley  
      Facsimile Number: (404) 588-8129




72

--------------------------------------------------------------------------------




    To the Swingline Lender:   SunTrust Capital Markets, Inc.         303
Peachtree Street, N. E./ 25th Floor         Atlanta, Georgia 30308        
Attention: Agency Services         Facsimile Number: (404) 724-3879            
  To any other Lender:   the address set forth in the Administrative
Questionnaire or the Assignment and
Acceptance executed by such Lender

     
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section.
   
                (b) Any agreement of the Administrative Agent and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
   
                (c) Notices and other communications to the Administrative
Agent, the Lenders and the Issuing Bank hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet
websites). Without limiting the foregoing, such notices and other communications
shall be deemed to have been delivered when the Borrower provides notice to the
Administrative Agent by e-mail that such materials are posted on the website of
the Securities and Exchange Commission at www.sec.gov or on another website
accessible to the Administrative Agent. The Borrower agrees that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower
or any of its Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby, available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system. The foregoing shall not apply to notices under Section 5.2
nor shall the foregoing apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the




73

--------------------------------------------------------------------------------




 
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
      Section 10.2          Waiver; Amendments.    

 
                (a) No failure or delay by the Administrative Agent, the Issuing
Bank or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
   
                (b) No amendment or waiver of any provision of this Agreement or
the other Loan Documents, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders or the Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.22(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders”, “Required Revolving Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender; (vii)
release all or substantially all collateral (if any) securing any of the
Obligations without the written consent of each Lender or (viii) amend, waive or
change the allocation of prepayments set forth in Section 2.13(e) or Section 8.2
without the




74

--------------------------------------------------------------------------------




 
consent of the holders of more than 50% of the aggregate outstanding Term Loans
and the Required Revolving Lenders; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.
      Section 10.3          Expenses; Indemnification.    

 
                (a) The Borrower shall pay (i) all reasonable, out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender (provided that the Borrower shall not be obligated to pay fees and
expenses for more than one counsel, other than special local counsel, for the
Lenders) in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
   
                (b) The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or




75

--------------------------------------------------------------------------------




 
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
   
                (c) The Borrower shall pay, and hold the Administrative Agent
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.
   
                (d) To the extent that the Borrower fails to pay any amount
required to be paid to the Administrative Agent, the Issuing Bank or the
Swingline Lender under clauses (a), (b) or (c) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
   
                (e) To the extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.
   
                (f) All amounts due under this Section shall be payable promptly
after written demand therefor.




76

--------------------------------------------------------------------------------




  Section 10.4          Successors and Assigns.      
                (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).
   
                (b) Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of its Commitment and the Loans
and LC Exposure at the time owing to it); provided, that (i) except in the case
of (x) an assignment to a Lender or an Affiliate of a Lender or (y) an
assignment of a Term Loan to an Approved Fund, each of the Borrower and the
Administrative Agent must give their prior written consent (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment of the entire amount of the assigning Lender’s Commitment or Loan
hereunder or an assignment while an Event of Default has occurred and is
continuing, the amount of the Commitment or Loan of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (unless the Borrower and the Administrative Agent
shall otherwise consent), (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) the
assigning Lender and the assignee shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee payable by the assigning Lender or the assignee (as
determined between such Persons) in an amount equal to $3,500 (unless waived by
the Administrative Agent) and (v) such assignee, if it is not a Lender, shall
deliver a duly completed Administrative Questionnaire to the Administrative
Agent; provided, that any consent of the Borrower otherwise required hereunder
shall not be required in connection with the initial syndication of the Loans or
if an Event of Default has occurred and is continuing. Upon the execution and
delivery of the Assignment and Acceptance and payment by such assignee to the
assigning Lender of an amount equal to the purchase price agreed between such
Persons, such assignee shall become a party to this Agreement and any other Loan
Documents to which such assigning Lender is a party and, to the extent of such
interest assigned by such Assignment and Acceptance, shall have the rights and
obligations of a Lender under this Agreement, and the assigning Lender shall be
released from its obligations hereunder to a corresponding extent (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.3. Upon the consummation of any such assignment hereunder, the
assigning Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements to have new notes issued if so requested by either or
both the assigning Lender or the assignee. Any assignment or other transfer by a
Lender that does not fully comply with the terms of this clause (b) shall be
treated for purposes of this Agreement as a sale of a participation pursuant to
clause (c) below.




77

--------------------------------------------------------------------------------




 
Contemporaneous assignments by or to related Approved Funds shall be treated as
a single assignment for purposes of the minimum assignment amount and processing
fees provided in this subsection.
   
                (c) Any Lender may at any time, without the consent of the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, the Loans owing to it and its LC
Exposure); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of its obligations hereunder, and (iii)
the Borrower, the Administrative Agent, the Swingline Lender, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement between such Lender and
the Participant with respect to such participation shall provide that such
Lender shall retain the sole right and responsibility to enforce this Agreement
and the other Loan Documents and the sole right to approve any amendment,
modification, consent or waiver regarding this Agreement and the other Loan
Documents; provided, that such participation agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification, consent or waiver regarding this Agreement described in the first
proviso of Section 10.2(b) that affects the Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 to the same extent as if it were a Lender hereunder and had acquired
its interest by assignment pursuant to paragraph (b); provided, that no
Participant shall be entitled to receive any greater payment under Sections
2.19, 2.20 and 2.21 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of such participation is made with the Borrower’s prior written consent. To
the extent permitted by law, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.22 as though it were a Lender, provided,
that such Participant agrees to share with the Lenders the proceeds thereof in
accordance with Section 2.22 as fully as if it were a Lender hereunder, further
provided that no Participant shall be entitled to receive any greater payment
under Section 2.22 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of such participation is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.21 unless the Borrower is notified of such
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.21(e) as though it were a
Lender hereunder.
   
                (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and its notes
(if any) to secure its obligations to a Federal Reserve Bank without complying
with this Section; provided, that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. Further, and notwithstanding
anything to the contrary contained herein, any Lender that is a Fund may create
a security interest in all or any portion of the Loans owing to it and the
related




78

--------------------------------------------------------------------------------




 

 
notes, if any, held by it to the trustee for holders of obligations owed by such
Fund or to other holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided that unless and until
such trustee or holder actually becomes a Lender in compliance with the other
provisions of clause (b) of this Section, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents, (ii) such
trustee or holder shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee or holder may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee or holder has complied with the
requirements of clause (b) of this Section).
   
                (e) Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of any Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State. Notwithstanding
anything to the contrary in this Section, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. As this Section 10.4(e) applies to any particular SPV, this Section may not
be amended without the written consent of such SPV.
   
                (f) The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Atlanta,
Georgia a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to




79

--------------------------------------------------------------------------------




 
any Lender shall be available for inspection by such Lender at any reasonable
time and from time to time upon reasonable prior notice; information contained
in the Register shall also be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. The entries
in the Register shall be presumed correct, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section 10.4(f), and the Borrower hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”

      Section 10.5         
Governing Law; Jurisdiction; Consent to Service of Process.      
                (a) In accordance with Sections 5-1401 and 5-1402 of the New
York General Obligations Law, this Agreement and the other Loan Documents shall
be construed in accordance with and be governed by the law (without giving
effect to the conflict of law principles thereof) of the State of New York.
   
                (b) The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the United
States District Court of the Southern District of New York, and of the Supreme
Court of the State of New York sitting in New York County and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York court or, to the extent permitted by applicable law, such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding that is not subject to further appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
   
                (c) The Borrower irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section and
brought in any court referred to in paragraph (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
   
                (d) Each party to this Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.1. Nothing
in this Agreement or in any




80

--------------------------------------------------------------------------------




 
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by law.

 

              Section 10.6         WAIVER OF JURY TRIAL. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

              Section 10.7        Right of Setoff. In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, each Lender and the Issuing Bank shall have the right, at any time
or from time to time upon the occurrence and during the continuance of an Event
of Default, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of the Borrower at any time held or other obligations at
any time owing by such Lender and the Issuing Bank to or for the credit or the
account of the Borrower against any and all Obligations held by such Lender or
the Issuing Bank, as the case may be, irrespective of whether such Lender or the
Issuing Bank shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower or any of
its Subsidiaries to such Lender or Issuing Bank.

              Section 10.8        Counterparts; Integration. This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent, the Lead Arrangers or
any of their Affiliates constitute the entire agreement among the parties hereto
and thereto regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters. Delivery of executed signature pages to any Loan Document by facsimile
or electronic mail transmission shall be effective as delivery of manually
executed counterparts thereof.




81

--------------------------------------------------------------------------------




              Section 10.9          Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.19, 2.20, 2.21, 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein and in the certificates, reports,
notices and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

              Section 10.10         Severability. Any provision of this
Agreement or any other Loan Document held to be illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
affecting the legality, validity or enforceability of the remaining provisions
hereof or thereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

              Section 10.11         Confidentiality. Each of the Administrative
Agent, the Issuing Bank and each Lender agrees to take normal and reasonable
precautions to maintain the confidentiality of any information designated in
writing as confidential and provided to it by the Borrower or any Subsidiary,
except that such information may be disclosed (i) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender, including without
limitation accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority
having jurisdiction, (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a nonconfidential basis from a source
other than the Borrower, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, and (ix) subject to provisions substantially
similar to this Section, to any pledgee referred to in Section 10.4(d), or any
actual or prospective assignee or Participant, or (vi) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.




82

--------------------------------------------------------------------------------




              Section 10.12         Interest and Loan Charges Not to Exceed Maximum Amounts Allowed by Law.
 Anything in this Agreement, the Security Documents or any of the other Loan
Documents to the contrary notwithstanding, in no event whatsoever, whether by
reason of advancement of proceeds of the Loans, acceleration of the maturity of
the unpaid balance of the Loans or otherwise, shall the interest and loan
charges agreed to be paid to any Lender for the use of the money advanced or to
be advanced hereunder exceed the maximum amounts collectible under applicable
laws in effect from time to time. It is understood and agreed by the parties
that, if for any reason whatsoever the interest or loan charges paid or
contracted to be paid by Borrower in respect of the Loans shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by any Lender that exceed such
maximum amounts shall be applied to the reduction of the principal balance of
the Loans and/or refunded to Borrower so that at no time shall the interest or
loan charges paid or payable in respect of the Loans exceed the maximum amounts
permitted from time to time by applicable law.

              Section 10.13        U.S. Patriot Act Notification. The following
notification is provided to the Borrower pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318: IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product. When the Borrower opens an account, Administrative Agent, or Issuing
Bank will ask for Borrower’s name, taxpayer identification number, address, and
other information that will allow the identification of the Borrower. The
Administrative Agent, a Lender or the Issuing Bank may also require Borrower’s
legal organizational documents or other identifying documents.

              Section 10.14         Prior Facility. Effective upon satisfaction
of the conditions set forth in Section 3.1, this Agreement amends, restates,
supersedes and replaces the Prior Facility in its entirety.

              Section 10.15         Location of Closing. Each Lender
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. Borrower
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement and each other Loan Document, together
with all other documents, instruments, opinions, certificates and other items
required under Section 3.1, to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties agree
that closing of the transactions contemplated by this Credit Agreement has
occurred in New York.

(remainder of page left intentionally blank)




83

--------------------------------------------------------------------------------




 
                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.
    HEALTHWAYS, INC.       By: /s/ Alfred Lumsdaine  

--------------------------------------------------------------------------------

  Name: Alfred Lumsdaine   Title: Senior Vice President and Controller




--------------------------------------------------------------------------------




 
SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender

      By: /s/ William D. Priester  

--------------------------------------------------------------------------------

  Name: William D. Priester   Title: Director




--------------------------------------------------------------------------------




  JPMORGAN CHASE BANK, N.A.       By: /s/ Dawn Lee Lum  

--------------------------------------------------------------------------------

  Name: Dawn Lee Lum  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  FIFTH THIRD BANK, N.A.       By: /s/ Sandy Hamrick  

--------------------------------------------------------------------------------

  Name: Sandy Hamrick  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  REGIONS BANK       By: /s/ Craig Gardella  

--------------------------------------------------------------------------------

  Name: Craig Gardella  

--------------------------------------------------------------------------------

  Title: Senior Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  U.S. BANK NATIONAL ASSOCIATION       By: /s/ Monika K. Sahalda  

--------------------------------------------------------------------------------

  Name: Monika K. Sahalda  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY       By: /s/ George Lim  

--------------------------------------------------------------------------------

  Name: George Lim  

--------------------------------------------------------------------------------

  Title: FVP & Agent  

--------------------------------------------------------------------------------

  By:

/s/ Mario Sheng  

--------------------------------------------------------------------------------

  Name: Mario Sheng  

--------------------------------------------------------------------------------

  Title: AVP  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  NATIONAL CITY BANK       By: /s/ Erica E. Dowd  

--------------------------------------------------------------------------------

  Name: Erica E. Dowd  

--------------------------------------------------------------------------------

  Title: Assistant Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A.       By: /s/ Elizabeth L. Knox  

--------------------------------------------------------------------------------

  Name: Elizabeth L. Knox  

--------------------------------------------------------------------------------

  Title: Senior Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  LASALLE BANK NATIONAL ASSOCIATION       By: /s/ Whitney M. Black  

--------------------------------------------------------------------------------

  Name: Whitney M. Black  

--------------------------------------------------------------------------------

  Title: Assistant Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  FIRST TENNESSEE BANK N.A.       By: /s/ L. Anderson Galyon IV  

--------------------------------------------------------------------------------

  Name: L. Anderson Galyon IV  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  UNION BANK OF CALIFORNIA, N.A.       By: /s/ Michael Tschida  

--------------------------------------------------------------------------------

  Name: Michael Tschida  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES       By: /s/ Edward C. A.
Forsberg, Jr.  

--------------------------------------------------------------------------------

  Name: Edward C. A. Forsberg, Jr.  

--------------------------------------------------------------------------------

  Title: Senior Vice President & Manager  

--------------------------------------------------------------------------------

  By:

/s/ Nivedita Persaud  

--------------------------------------------------------------------------------

  Name: Nivedita Persaud  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  THE BANK OF NASHVILLE       By: /s/ Dwayne Snider  

--------------------------------------------------------------------------------

  Name: Dwayne Snider  

--------------------------------------------------------------------------------

  Title: Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




  BRANCH BANKING & TRUST COMPANY       By: /s/ Natalie Ruggiero  

--------------------------------------------------------------------------------

  Name: Natalie Ruggiero  

--------------------------------------------------------------------------------

  Title: Assistant Vice President  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




SCHEDULE I   PRICING GRID  

Credit Facilities   (Basis Points Per Annum) Consolidated Total Funded Debt to
Consolidated EBITDA       Level I     Level II     Level III     Level IV    
Level V     Level VI   Facility Pricing   < 1.00x     >1.00x &
< 1.50x     >1.50x &
<2.00x     >2.00x &
<2.50x     >2.50x &
<3.00x     >3.00x   Eurodollar Margin   87.5     100.0     125.0     150.0    
162.5     175.0   Applicable Percentage/
Commitment Fee   15.0     17.5     22.5     25.0     27.5     30.0   Base Rate
Margin   0.0     0.0     0.0     0.0     0.0     25.0   Applicable Percentage/
Letter of Credit Fee   87.5     100.0     125.0     150.0     162.5     175.0  




--------------------------------------------------------------------------------




SCHEDULE II   COMMITMENT AMOUNTS  

Lender Revolving
Commitment
Amount   Term Loan
Commitment
Amount  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  SunTrust Bank $ 40,000,000   $ 200,000,000   JPMorgan Chase Bank, N.A $
40,000,000   $ 0   Fifth Third Bank, N.A $ 40,000,000   $ 0   Regions Bank $
35,000,000   $ 0   U.S. Bank National Association $ 35,000,000   $ 0   National
City Bank $ 30,000,000   $ 0   Bank of America, N.A $ 30,000,000   $ 0   LaSalle
Bank, National Association $ 30,000,000   $ 0   United Overseas Bank Limited,
New York Agency $ 25,000,000   $ 0   Union Bank of California, N.A $ 25,000,000
  $ 0   First Tennessee Bank N.A $ 20,000,000   $ 0   Commerzbank AG, New York
and Grand Cayman Branches $ 20,000,000   $ 0   The Bank of Nashville $
15,000,000   $ 0   Branch Banking & Trust Company $ 15,000,000   $ 0  




--------------------------------------------------------------------------------